Exhibit 10.2

 

CONFORMED*

EXECUTION COPY

 

U.S. $1,000,000,000

 

THREE YEAR CREDIT AGREEMENT*

Dated as of June 10, 2010

 

Among

 

THE TRAVELERS COMPANIES, INC.

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

 

and

 

BANK OF AMERICA, N.A.

as Administrative Agent

 

and

 

BANC OF AMERICA SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

and

 

CITIBANK N.A.

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent

 

--------------------------------------------------------------------------------

*  Conformed to show signatures

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Computation of Time Periods

15

SECTION 1.03.

Accounting Terms

15

 

 

 

ARTICLE II

 

 

 

 

 

SECTION 2.01.

The Revolving Credit Advances and Letters of Credit

16

SECTION 2.02.

Making the Revolving Credit Advances

18

SECTION 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

19

SECTION 2.04.

Fees

23

SECTION 2.05.

Optional Termination or Reduction of the Commitments

24

SECTION 2.06.

Repayment of Revolving Credit Advances

24

SECTION 2.07.

Interest on Revolving Credit Advances

25

SECTION 2.08.

Interest Rate Determination

26

SECTION 2.09.

Optional Conversion of Revolving Credit Advances

27

SECTION 2.10.

Prepayments of Revolving Credit Advances

27

SECTION 2.11.

Increased Costs

27

SECTION 2.12.

Illegality

29

SECTION 2.13.

Payments and Computations

29

SECTION 2.14.

Taxes

30

SECTION 2.15.

Sharing of Payments, Etc.

32

SECTION 2.16.

Evidence of Debt

33

SECTION 2.17.

Use of Proceeds

33

SECTION 2.18.

Increase in the Aggregate Commitments

33

SECTION 2.19.

Extension of Termination Date

35

SECTION 2.20.

Replacement of Lenders

36

SECTION 2.21.

Cash Collateral

37

SECTION 2.22.

Defaulting Lenders

38

 

 

 

ARTICLE III

 

 

 

 

 

SECTION 3.01.

Conditions Precedent to Effectiveness of Sections 2.01

40

SECTION 3.02.

Conditions Precedent to Each Revolving Credit Borrowing, Issuance, Commitment
Increase and Extension of the Termination Date

41

SECTION 3.03.

Determinations Under Section 3.01

41

 

 

 

ARTICLE IV

 

 

 

 

 

SECTION 4.01.

Representations and Warranties of the Borrower

42

 

 

 

ARTICLE V

 

 

 

 

 

SECTION 5.01.

Affirmative Covenants

43

SECTION 5.02.

Negative Covenants

46

SECTION 5.03.

Financial Covenants

48

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

 

 

SECTION 6.01.

Events of Default

48

SECTION 6.02.

Actions in Respect of the Letters of Credit upon Default

50

SECTION 6.03.

Application of Funds

51

 

 

 

ARTICLE VII

 

 

 

 

 

SECTION 7.01.

Authorization and Action

52

SECTION 7.02.

Agent’s Reliance, Etc.

52

SECTION 7.03.

Delegation of Duties

53

SECTION 7.04.

Rights as a Lender

53

SECTION 7.05.

Lender Credit Decision

53

SECTION 7.06.

Indemnification

53

SECTION 7.07.

Successor Agent

54

SECTION 7.08.

Other Agents

55

 

 

 

ARTICLE VIII

 

 

 

 

 

SECTION 8.01.

Amendments, Etc.

55

SECTION 8.02.

Notices, Etc.

56

SECTION 8.03.

No Waiver; Remedies

58

SECTION 8.04.

Costs; Expenses; and Indemnification

58

SECTION 8.05.

Right of Set-off

59

SECTION 8.06.

Binding Effect

60

SECTION 8.07.

Assignments and Participations

60

SECTION 8.08.

Confidentiality

63

SECTION 8.09.

Governing Law

63

SECTION 8.10.

Execution in Counterparts

63

SECTION 8.11.

Jurisdiction, Etc.

63

SECTION 8.12.

No Liability of the Issuing Banks

64

SECTION 8.13.

No Advisory or Fiduciary Responsibility

64

SECTION 8.14.

Survival of Representations and Warranties

64

SECTION 8.15.

Patriot Act

64

SECTION 8.16.

Waiver of Jury Trial

65

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.01 – Lender Commitments

Schedule 4.01(e) – Accounting Matters

Schedule 5.02(a) – Existing Liens

Schedule 8.02 – Notice Information

 

Exhibits

 

Exhibit A

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Notice of Revolving Credit Borrowing

Exhibit C

 

-

 

Form of Assignment and Assumption

Exhibit D

 

-

 

Form of Opinion of Counsel for the Borrower

 

iii

--------------------------------------------------------------------------------


 

THREE YEAR CREDIT AGREEMENT

 

Dated as of June 10, 2010

 

THE TRAVELERS COMPANIES, INC., a Minnesota corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders party hereto (the
“Initial Lenders”), CITIGROUP USA, INC., JPMORGAN CHASE BANK, N.A. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as co-syndication agents, BANC OF AMERICA
SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES INC. and
WELLS FARGO SECURITIES, LLC, as joint lead arrangers (the “Joint Lead
Arrangers”), and BANK OF AMERICA, N.A. (“Bank of America”), as agent (the
“Agent”) and issuer of letters of credit (“Initial Issuing Bank”) for the
Lenders (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
from time to time in use by the Agent.

 

“Agreement” means this Three Year Credit Agreement dated as of June 10, 2010
among the Borrower, the Initial Lenders, the Initial Issuing Banks, the Agent
and each Lender from time to time party hereto, together with all amendments,
modifications, restatements, or supplements thereof.

 

“Agent” has the meaning specified in the preamble hereto.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Agent’s Account” means the account of the Agent set forth on Schedule 8.02
maintained by the Agent at Bank of America, or such other account as the Agent
may from time to time notify the Borrower and the Lenders.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means for Base Rate Advances and Eurodollar Rate Advances,
as of any date, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

 

--------------------------------------------------------------------------------


 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurodollar Rate
Advances

 

Applicable Margin for
Base Rate Advances

 

Level 1

At least AA- or Aa3

 

0.90

%

0.00

%

Level 2

Lower than Level 1 but at least A+ or A1

 

1.00

%

0.00

%

Level 3

Lower than Level 2 but at least A or A2

 

1.10

%

0.10

%

Level 4

Lower than Level 3 but at least A- or A3

 

1.30

%

0.30

%

Level 5

Lower than Level 4

 

1.50

%

0.50

%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1

At least AA- or Aa3

 

0.10

%

Level 2

Lower than Level 1 but at least A+ or A1

 

0.125

%

Level 3

Lower than Level 2 but at least A or A2

 

0.15

%

Level 4

Lower than Level 3 but at least A- or A3

 

0.20

%

Level 5

Lower than Level 4

 

0.25

%

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.18(d).

 

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iv).

 

“Available Amount” of any Letter of Credit means, at any time, unless otherwise
specified herein, the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuing Bank Document related thereto, provides for
one or more automatic increases in the stated

 

2

--------------------------------------------------------------------------------


 

amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“Bank of America” means Bank of America, N.A. and its permitted successors and
assigns.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Cash Collateral Account” has the meaning specified in Section 2.21(b).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or an Issuing Bank (as applicable) and the Lenders,
as collateral for L/C Obligations (other than L/C Obligations owing in
connection with a Secured Letter of Credit) or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if each of the Borrower and the Issuing Bank benefitting
from such collateral shall agree, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the Agent,
(b) the applicable Issuing Bank, and (c) the Borrower.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning specified in Section 2.18(b).

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Commitment Letter” the Commitment Letter dated as of May 10, 2010 among the
Borrower, Bank of America, N.A., Banc of America Securities LLC, Citibank, N.A.,
Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., J.P. Morgan Securities
Inc., Wells Fargo Bank, National Association and Wells Fargo Securities, LLC.

 

3

--------------------------------------------------------------------------------


 

“Confidential Information” means all non-public information that the Borrower
furnishes to the Agent or any Lender, but does not include any such information
that is or becomes generally available to the public or that is or becomes
available to the Agent or such Lender from a source other than the Borrower,
provided such source is reasonably believed by the Agent or such Lender, as
applicable, not to be in violation of a confidentiality agreement with the
Borrower.

 

“Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business that (x) are not overdue by more
than 120 days or (y) are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments (excluding, for the avoidance of doubt, surety bonds, fidelity bonds
and other similar insurance products), (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that are or should be, in accordance with
GAAP, recorded as capital leases (the amount of Debt attributable thereto to be
the capitalized amount thereof in accordance with GAAP), (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (3) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) for the purpose of enabling the debtor to make
payment of such Debt or (4) otherwise to assure the holder of any such Debt
against loss, and (i) all Debt of others referred to in clauses (a) through
(h) above secured by any Lien on property (including, without limitation,
accounts and contract rights) owned by such Person (the amount of Debt
attributable thereto to be equal to the lesser of (i) the amount of such Debt
and (ii) the fair market value of the property subject to such Lien), even
though such Person has not assumed or become liable for the payment of such
Debt.  For purposes of calculating the amount of Debt pursuant to clause (g) of
the foregoing definition, such amount shall be equal to the amount that would be
payable (giving effect to netting arrangements) by the relevant Person if the
Hedge Agreement were terminated at such time.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
in each case, as specified in Section 6.01.

 

4

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
reasonably determined by the Agent (which determination shall be made either at
the Agent’s discretion or promptly at the request of the Borrower), (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Credit Advances or participations in respect of Letters of
Credit (other than Secured Letters of Credit), within three Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower or the
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Agent (which
request shall be made either at the Agent’s discretion or promptly at the
request of the Borrower), to confirm in a manner reasonably satisfactory to the
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approval not to be unreasonably withheld
or delayed, provided, that if an Event of Default has occurred and is continuing
such that the Borrower does not have a right of approval with respect to any
Eligible Assignee under this clause (iii), such Person shall be a commercial
bank organized or licensed under the laws of the United States, or any State
thereof, or organized under the laws of any other country which is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having a combined capital and surplus of at
least $500,000,000; provided, that such bank is acting through a branch agency
located and licensed in the United States (unless the Borrower otherwise
approves such Eligible Assignee); provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

 

5

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
would have been waived under the regulations in effect under Section 4043 of
ERISA as of the date of this Agreement, or (ii) the requirements of subsection
(1) of Section 4043(b) of ERISA are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding standard waiver with respect to
a Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA that
is treated as a withdrawal under such Section; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the imposition of a lien under Section 303(k) of ERISA with respect
to any Plan; (g) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan, provided, however,
that the event or condition described in Section 4042(a)(4) shall be an ERISA
Event only if the PBGC shall have notified the Borrower or any ERISA Affiliate
that it intends to terminate, or appoint a trustee to administer, a Plan on such
basis; (h) the determination that any Plan is considered an at risk plan within
the meaning of Section 303 of ERISA or Section 430 of the Internal Revenue Code;
or (i) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or in each such case, such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 A.M. (London time) two London Banking Days prior to
the commencement of such Interest Period, for U.S. dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest

 

6

--------------------------------------------------------------------------------


 

Period shall be the rate per annum equal to the average of the Quoted Rates
supplied to the Agent by the Reference Banks; and

 

(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 A.M. (London time) determined two London Banking Days prior to such date
for U.S. dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Agent to be the rate at which deposits in U.S. dollars for delivery on the date
of determination in same day funds in the approximate amount of the Base Rate
Advance being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” shall mean, with respect to a Lender, Agent or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder or under the Revolving Credit Notes, (i) Taxes imposed on its
overall net income, branch profits taxes and franchise and similar taxes imposed
on it in lieu of net income taxes, by a jurisdiction as a result of the
recipient’s present or former connection with such jurisdiction (other than a
connection arising solely from the transactions contemplated herein), including
the jurisdiction in which an Applicable Lending Office is located, (ii) any U.S.
withholding taxes imposed on amounts payable with respect to such Lender on the
date on which such Lender becomes a party to this agreement, (iii) in the case
of a Non-U.S. Lender, any U.S. withholding taxes imposed as a result of such
Lender’s failure to comply with Section 2.14(e), except as provided in
Section 2.14(f), (iv) any withholding taxes that are imposed as a result of any
relocation of such Lender’s Applicable Lending Office to which payments by or on
behalf of the Borrower is made and which relocation occurs after such Lender
becomes a Lender (other than changes in such Lender’s Eurodollar Lending Office
to mitigate certain increased costs or funding restrictions imposed upon such
Lender referred to in Section 2.11), and (v) Taxes that are imposed on any
“withholdable payment” payable to such Non-U.S. Lender as a result of its
failure to satisfy the applicable requirements of Section 1471 or 1472 of the
Internal Revenue Code.

 

“Extension Date” has the meaning specified in Section 2.19(b).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations other

 

7

--------------------------------------------------------------------------------


 

than L/C Obligations owing in connection with a Secured Letter of Credit or as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hedge Agreements” means interest rate swap, basis swaps, credit derivative
transactions, forward rate transactions, cap, floor or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap transactions, currency future or option contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, and other similar agreements or any combination of the foregoing
(including any options to enter into any of the foregoing).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Date” has the meaning specified in Section 2.18(a).

 

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

“Indemnified Taxes” shall mean all Taxes imposed with respect to a payment made
pursuant to this Agreement other than Excluded Taxes.

 

“Initial Issuing Bank” has the meaning specified in the preamble hereto.

 

“Initial Lenders” has the meaning specified in the preamble hereto.

 

“Insurance Subsidiary” means any Subsidiary of the Borrower that is licensed by
any governmental authority to engage in the insurance business by issuing
insurance policies or entering into Reinsurance Agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months (or
such other period as may be requested by the Borrower and acceptable to the
Agent and each Lender), as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(a)           the Borrower may not select any Interest Period that ends after
the Termination Date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;

 

8

--------------------------------------------------------------------------------


 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment
(to the extent that same increases the Available Amount thereunder), renewal or
extension of such Letter of Credit (other than an Auto-Extension Letter of
Credit).

 

“Issuing Bank” means Bank of America and any Lender designated as an “Issuing
Bank” hereunder by written notice to such effect to the Agent by the Borrower
and such Lender so long as such Lender expressly agrees to perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office (which information shall be recorded by the Agent in
the Register).

 

“Issuing Bank Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Subsidiary) or in
favor of the applicable Issuing Bank and relating to such Letter of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with the definition of “Available Amount”.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

9

--------------------------------------------------------------------------------


 

“Lenders” means, on any date of determination, each Initial Lender, each Issuing
Bank, each Assuming Lender, and each Person that has become a party hereto
pursuant to Section 8.07, which are party hereto on such date.

 

“Letter of Credit” has the meaning specified in Section 2.01(b)(i).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means, at any time, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower and its specified Subsidiaries in (a) the amount set
forth opposite the Issuing Bank’s name on Schedule 1.01 hereto or (b) in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be increased at or prior to such time pursuant to
Section 2.18 or reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $250,000,000, as such amount may be increased at or prior to such
time pursuant to Section 2.18 and (c) the aggregate amount of the Revolving
Credit Commitments, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(b).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and mortgage, deed of trust or other encumbrance on title to
real property.

 

“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Convertible Securities” means, as of any date, debt issued by the
Borrower that is mandatorily convertible into common equity so long as the
Borrower provides satisfactory evidence to the Agent and the Required Lenders
that such debt is afforded equity capital credit by S&P.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the legality, validity or enforceability of this Agreement or any
Revolving Credit Note or (c) the ability of the Borrower to perform its payment
obligations under this Agreement or any Revolving Credit Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to

 

10

--------------------------------------------------------------------------------


 

make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, at a particular time, a Single Employer Plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and at least one contributing sponsor of
such plan is a Person other than the Borrower and the ERISA Affiliates or (b) in
respect of which the Borrower or any ERISA Affiliate would under Section 4064 or
4069 of ERISA be deemed to be a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA if such plan were terminated at such time.

 

“Net Worth” of the Borrower means, as of any date, its total shareholders’
equity determined in accordance with GAAP plus (a) the amount of Trust Preferred
Securities to the extent that the amount of Trust Preferred Securities do not
exceed 15% of Total Capital plus (b) the amount of Mandatory Convertible
Securities to the extent that the amount of Mandatory Convertible Securities
plus Trust Preferred Securities do not in the aggregate exceed 25% of Total
Capital.

 

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iv).

 

“Non-U.S. Lender” has the meaning specified in Section 2.14(e).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:  (a) Liens for taxes, imposts, duties, assessments and
governmental charges, withholdings imposed by any governmental authority or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 60 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 8.02(b).

 

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for non-credit
enhanced long-term senior unsecured debt issued by the Borrower.  For purposes
of the foregoing, (a) if only one of S&P and Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating unless such ratings differ by two or more levels,
in which case the applicable level will be one level above the lower of such
levels; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Public Filings” means the public filings of the Borrower.

 

“Quotation Day” in respect of the determination of the Eurodollar Rate for any
Interest Period, means the day on which quotations would normally be given by
prime banks in the London interbank market for U.S. Dollar deposits for delivery
on the first day of such Interest Period; provided that if quotations would
normally be given on more than one date, the Quotation Day for such Interest
Period shall be the last of such dates.

 

“Quoted Rate” means, with respect to any Revolving Credit Borrowing, Conversion
or continuation, the rate at which U.S. dollar deposits for delivery on the
first day of the relevant Interest Period in immediately available funds in the
approximate amount of the Eurodollar Rate Borrowing being made, Converted or
continued are offered by the applicable Reference Bank in the London interbank
market at 11:00 A.M. (London time) on the Quotation Day prior to the
commencement of such Interest Period.

 

“Ratable Share” of any amount means, with respect to any Lender at any time,
subject to adjustment as provided in Section 2.22, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time (or, if the Revolving Credit Commitments shall
have been terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving
Credit Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate amount of all Revolving Credit
Commitments as in effect immediately prior to such termination).

 

“Reference Banks” means Bank of America, Citibank, N.A., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association.

 

“Register” has the meaning specified in Section 8.07(e).

 

“Regulation U” means Regulation U of the Board as from time to time in effect.

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an

 

12

--------------------------------------------------------------------------------


 

insurer or reinsurer all or part of the liability of such insurer or reinsurer
under a policy or policies of insurance issued by such insurer or reinsurer.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Revolving Credit Advances and
L/C Obligations owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Revolving Credit Commitments.

 

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than 25% of the aggregate value (determined
in accordance with Regulation U), on a consolidated basis, of the property and
assets of the Borrower and the Subsidiaries that is subject to the provisions of
Section 5.02(a).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule 1.01 hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into an Assignment and Assumption, the amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(e), as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender, together with all amendments, modifications,
restatements, or supplements thereof.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc, and any successor thereto.

 

“Secured L/C Account” means an interest bearing deposit account to be
established and maintained by the Borrower with the Agent or another financial
institution selected by the Borrower, over which the Agent shall have control
(as such term is defined in the Uniform Commercial Code), upon terms as may be
reasonably satisfactory to the Agent and the Borrower.

 

“Secured Letter of Credit” means a Letter of Credit irrevocably designated by
the Borrower for which the Borrower maintains on deposit in the Secured L/C
Account cash in an amount equal to the Available Amount of such Letter of
Credit.  The Borrower may by notice to the Agent from time to time pursuant to
Section 2.03(g) designate which outstanding Letters of Credit at such time shall
be “Secured Letters of Credit.”

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

13

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means any Subsidiary that constitutes a “significant
subsidiary” under Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect from time to time.

 

“Single Employer Plan” means, at a particular time, a single employer plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and no Person other than the Borrower and
the ERISA Affiliates is a contributing sponsor of such plan or (b) in respect of
which the Borrower or any ERISA Affiliate would under Section 4069 of ERISA be
deemed to be a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA
if such plan were terminated at such time.

 

“St. Paul Fire” means St. Paul Fire and Marine Insurance Company, a Minnesota
corporation.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital interests having ordinary voting power to
elect a majority of the Board of Directors or comparable governing body of such
entity (irrespective of whether at the time capital interests of any other class
or classes of such entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earlier of (a) June 10, 2013, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date of
such Lender in effect immediately prior to the applicable Extension Date for all
purposes of this Agreement.

 

“Total Capital” means the sum, without duplication, of (a) all items that would,
in accordance with GAAP, be classified as indebtedness on a Consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, (b) total Consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with GAAP, (c) Trust Preferred Securities and
(d) Mandatory Convertible Securities.

 

“Total Consolidated Debt” means, as of any date, all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of the Borrower and its consolidated Subsidiaries (excluding items which appear
in the footnotes only, other than Trust Preferred Securities), provided that
(a) Total Consolidated Debt shall not include any indebtedness represented by
Trust Preferred Securities except to the extent that such Trust Preferred
Securities (other than those convertible to equity) exceed 15% of Total Capital
and (b) Total Consolidated Debt shall not include any indebtedness represented
by Mandatory Convertible Securities except to the extent that such Mandatory
Convertible Securities plus Trust Preferred Securities exceed 25% of Total
Capital; provided, however, that in the event the notes related to the Mandatory
Convertible Securities remain outstanding following the exercise of

 

14

--------------------------------------------------------------------------------


 

forward purchase contracts related to such Mandatory Convertible Securities,
then such outstanding notes will constitute indebtedness thereafter.

 

“Trust Preferred Securities” means, as of any date, all items in respect of
trust preferred securities that would, in accordance with GAAP, be classified as
indebtedness on a Consolidated balance sheet (or the footnotes thereto) of the
Borrower and its consolidated Subsidiaries.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Revolving Credit Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time (“GAAP”); provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change in GAAP or in the application
thereof shall have become effective (“Fixed GAAP”) until such notice shall have
been withdrawn or such provision amended in accordance herewith; provided that
after the initial quarter in which such change in GAAP or in the application
thereof occurs, such provision shall only be required to be interpreted on the
basis of Fixed GAAP as described above to the extent reasonably practicable as
determined in good faith by the Borrower (and then only until such notice shall
have been withdrawn or such provision amended in accordance herewith); provided,
further that in the event that Borrower determines in good faith that
interpreting such provision on the basis of Fixed GAAP after the initial quarter
in which such change in GAAP or in the

 

15

--------------------------------------------------------------------------------


 

application thereof occurs is not reasonably practicable, then the Borrower and
the Agent shall negotiate in good faith to amend such provision within 90 days
of the request for such amendment (it being understood that if the Borrower and
the Agent are unable to agree on an amendment within such a time period, the
Agreement shall continue in full force and effect and the Borrower and the Agent
shall continue in good faith to seek agreement on an amendment).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
AND LETTERS OF CREDIT

 

SECTION 2.01.  The Revolving Credit Advances and Letters of Credit.

 

(a)           Revolving Credit Advances.  Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount not to exceed such
Lender’s Unused Commitment (immediately prior to the making of such Revolving
Credit Advance).  Each Revolving Credit Borrowing shall be in an aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall consist of Revolving Credit Advances of the same Type made, or
continued as or converted into Eurodollar Rate Advances or Base Rate Advances,
on the same day by the Lenders ratably according to their respective Revolving
Credit Commitments.  Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).

 

(b)           Letters of Credit.

 

(i)            Each Issuing Bank agrees, on the terms and conditions hereinafter
set forth, in reliance upon the agreements of the other Lenders set forth in
this Agreement, to issue and amend standby letters of credit (each, a “Letter of
Credit”) for the account of the Borrower and its specified Subsidiaries from
time to time on any Business Day during the period from the Effective Date until
the seventh Business Day prior to the Termination Date in an aggregate Available
Amount (i) for all Letters of Credit not to exceed at any time the Letter of
Credit Facility at such time, (ii) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time such Issuing Bank’s Letter of Credit
Commitment at such time and (iii) for each such Letter of Credit not to exceed
an amount equal to the Unused Commitments (immediately prior to such Issuance)
of the Lenders at such time.  No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than five Business Days prior to the Termination Date, unless all Lenders
have approved such expiration date.  Within the limits referred to above, the
Borrower may from time to time request the Issuance of Letters of Credit under
this Section 2.01(b).

 

(ii)           Subject to Section 2.03(a)(iv), unless otherwise agreed by the
Issuing Bank and all the Lenders, no Issuing Bank shall issue any Letter of
Credit if the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance.

 

(iii)          No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank or
any directive (whether or not having the force of law) from any governmental
authority with jurisdiction over

 

16

--------------------------------------------------------------------------------


 

such Issuing Bank shall prohibit, or direct that such Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise entitled to be compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date (and for which
such Issuing Bank is not otherwise entitled to be compensated hereunder) and
which, in each case, such Issuing Bank in good faith deems material to it;

 

(B)           the Issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to Letters of Credit generally, so long
as such policies are consistently applied by such Issuing Bank to its customers
and to letters of credit issued by it, such policies are not unusual to
similarly situated financial institutions and such policies are not contrary to
the express contractual obligations of such Issuing Bank under this Agreement;

 

(C)           except as otherwise agreed by the Agent and such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
U.S. dollars; or

 

(E)           any Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its reasonable discretion)
with the Borrower or such Lender to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.22(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such Issuing Bank has actual or potential Fronting Exposure, as it may
elect in its reasonable discretion;

 

(iv)          An Issuing Bank shall, subject to clauses (i), (ii), and
(iii) above, amend any Letter of Credit at the request of the Borrower if such
Issuing Bank would be permitted at such time to issue the Letter of Credit in
its amended form under the terms hereof; provided, that if such Issuing Bank
would not be permitted to issue the Letter of Credit in its amended form, it may
amend such Letter of Credit so long as such amendment does not increase the
amount of such Letter of Credit, extend the expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than seven
Business Days prior to the Termination Date, or provide for an expiry date of
such Letter of Credit more than twelve months after the date of such amendment,
and further so long as the beneficiary of the Letter of Credit accepts the
proposed amendment to the Letter of Credit.

 

(v)           Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by such Issuing Bank and the Issuing Bank
Documents associated therewith, and such Issuing Bank shall have all of the
benefits and immunities (A) provided to the Agent in Article VII with respect to
any acts taken or omissions suffered by such Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuing Bank
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article VII included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the such
Issuing Bank.

 

17

--------------------------------------------------------------------------------


 

SECTION 2.02.  Making the Revolving Credit Advances.

 

(a)           Except as otherwise provided in Section 2.03(c), each Revolving
Credit Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York City time) on
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the Borrower to the Agent,
which shall give to each Lender prompt notice thereof by telecopier.  Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Revolving Credit Borrowing, (ii) Type of Revolving
Credit Advances comprising such Revolving Credit Borrowing, (iii) aggregate
amount of such Revolving Credit Borrowing, and (iv) in the case of a Revolving
Credit Borrowing consisting of Eurodollar Rate Advances, initial Interest Period
for each such Revolving Credit Advance.  Each Lender shall, before 1:00 P.M.
(New York City time) on the date of such Revolving Credit Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will promptly make such funds available to the Borrower at the Agent’s address
referred to in Section 8.02.

 

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than $10,000,000 or if the obligation of the Lenders to make Eurodollar
Rate Advances shall then be suspended pursuant to Section 2.08 or 2.12 and
(ii) the Eurodollar Rate Advances may not be outstanding as part of more than
twelve separate Revolving Credit Borrowings.

 

(c)           In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure of the Borrower to
borrow such funds on the date specified in such Notice of Revolving Credit
Borrowing, whether as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Section 3.02 or otherwise,
including, without limitation, any loss (excluding loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.

 

(d)           Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing of Eurodollar Rate Advances (or in
the case of any Revolving Credit Borrowing of Base Rate Advances, prior to
1:00 P.M. (New York City time) on the date of such Revolving Credit Borrowing)
that such Lender will not make available to the Agent such Lender’s ratable
portion of such Revolving Credit Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Revolving Credit Borrowing in accordance with subsection (a) of this
Section 2.02 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is

 

18

--------------------------------------------------------------------------------


 

repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Revolving
Credit Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement.

 

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a duly authorized officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Agent not later than 11:00 A.M. at least two Business Days
(or such later date and time as the Agent and such Issuing Bank may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable Issuing Bank may reasonably request.

 

(ii)           In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable Issuing Bank (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably request.  Additionally, the Borrower
shall furnish to each Issuing Bank and the Agent such other documents and
information pertaining to such requested Letter of Credit Issuance, including
any Issuing Bank Documents, as such Issuing Bank or the Agent may reasonably
request.

 

(iii)          Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, such Issuing Bank will provide the Agent with a copy
thereof.  Unless the applicable Issuing Bank has received written notice from
any Lender, the Agent or Borrower, at least one Business Day prior to the
requested date of Issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 3.02 shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or its applicable Subsidiary or enter into the applicable amendment, as

 

19

--------------------------------------------------------------------------------


 

the case may be, in each case in a format that is consistent with such Issuing
Bank’s usual and customary business practices.

 

(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of Issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable Issuing Bank, the Borrower shall not be
required to make a specific request to such Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not more than twelve months after the date of such extension, and not later
than seven days prior to the Termination Date; provided, however, that the
applicable Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.01(b) or otherwise), or (B) an Event of Default has occurred and is
continuing and it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the Non-Extension Notice
Date from the Agent that the Required Lenders have elected not to permit such
extension.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment.

 

(b)           Participations.  Immediately upon the Issuance of each Letter of
Credit (or an amendment to a Letter of Credit increasing or decreasing the
amount thereof) and without any further action on the part of the applicable
Issuing Bank or any Lender, such Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Ratable Share of the Available Amount of
such Letter of Credit.  The Borrower hereby agrees to each such participation. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.03(b) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment in
respect of the purchase of such participations shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.18, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.

 

(c)           Drawing and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall promptly notify the Borrower and the Agent thereof.  Not later than
1:00 P.M. (New York City time) on the date of

 

20

--------------------------------------------------------------------------------


 

any payment by the applicable Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Bank through
the Agent in an amount equal to the amount of such drawing; provided that the
applicable Issuing Bank has notified the Borrower by 10:00 A.M. (New York City
time) on the Honor Date that such drawing is to be paid on the Honor Date,
otherwise the Borrower shall reimburse such Issuing Bank, together with interest
at the Base Rate plus the Applicable Margin, on the Business Day immediately
following the day that the Borrower receives such notice from such Issuing
Bank.  If the Borrower fails to so reimburse such Issuing Bank by such time, the
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Ratable Share thereof.  In such event (but subject to the parenthetical
at the end of the last sentence of this Section), payment of such drawing shall
be deemed to be a Revolving Credit Borrowing consisting of Base Rate Advances
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to whether (A) the making of such a Revolving Credit Advance
would exceed such Issuing Bank’s Unused Commitment or (B) the satisfaction of
the conditions set forth in Section 3.02.  Any notice given by an Issuing Bank
or the Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.  Any Revolving Credit Borrowing deemed to be made pursuant to this
Section to reimburse the Issuing Bank for any Unreimbursed Amount shall relieve
the Borrower of its obligations to reimburse such Unreimbursed Amount (except
that such Unreimbursed Amount will not be deemed to be a Revolving Credit
Borrowing and the Borrower shall not be relieved of its obligation to reimburse
such Unreimbursed Amount, if an Event of Default under Section 6.01(e) shall
have occurred, and this Section shall not relieve the Borrower’s obligations
under any Revolving Credit Borrowing).

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Agent may apply Cash Collateral
or, as provided in Section 2.03(g), cash on deposit in the Secured L/C Account
for this purpose) for the account of the applicable Issuing Bank at the Agent’s
Account in an amount equal to its Ratable Share of any Unreimbursed Amount not
later than 1:00 P.M. (New York City time) on the Business Day (which may be the
Honor Date) specified in such notice by the Agent, whereupon, each Lender that
so makes funds available shall be deemed to have made a Revolving Credit Advance
to the Borrower in such amount, or, if an Event of Default under
Section 6.01(e) shall have occurred, such Lender shall be deemed to have
purchased a participation in such Unreimbursed Amount.  The Agent shall remit
the funds so received to the applicable Issuing Bank.

 

(iii)          Until each Lender funds its Revolving Credit Advance or
participation in any Unreimbursed Amount pursuant to this Section 2.03(c) to
reimburse the applicable Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Ratable Share of such amount shall
be solely for the account of such Issuing Bank.

 

(iv)          Each Lender’s obligation to make Revolving Credit Advances or
purchase participations in any Unreimbursed Amounts to reimburse the applicable
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such Issuing Bank, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, (C) or the failure to satisfy the conditions set forth
in Section 3.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing.

 

21

--------------------------------------------------------------------------------


 

(v)           If any Lender fails to make available to the Agent for the account
of the applicable Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Base Rate Advance included in the
relevant Revolving Credit Borrowing.  A certificate of the applicable Issuing
Bank submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s participation
purchase in respect of such payment in accordance with Section 2.03(c), if the
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral or, as provided in
Section 2.03(g), applied thereto by the Agent), the Agent will distribute to
such Lender its Ratable Share thereof in the same funds as those received by the
Agent.

 

(ii)           If any payment received by the Agent for the account of the
applicable Issuing Bank pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 2.14 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Lender shall pay to the Agent for the account of such Issuing Bank its
Ratable Share thereof on demand of the Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause (d) shall survive the payment in
full of all amounts owing hereunder and the termination of this Agreement.

 

(e)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each Letter of Credit.

 

(f)            Failure to Make Revolving Credit Advances.  The failure of any
Lender to make the Revolving Credit Advance to be made by it or to purchase the
participation to be purchased by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance or to purchase its participation on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Revolving Credit Advance to be made by such other Lender or to purchase
the participation to be purchased by it on such date.

 

(g)           Secured Letters of Credit.  The Borrower may from time to time
irrevocably designate any Letter of Credit to be a Secured Letter of Credit by
notice to the Agent (with a copy to the applicable Issuing Bank).  Upon any
drawing under any Secured Letter of Credit, to the extent cash is on deposit in
the Secured L/C Account, such cash shall, at the Borrower’s option, be applied
to reimburse the applicable Issuing Bank to the extent permitted by applicable
law and to the extent the Borrower elects not to reimburse such drawing as
provided in Section 2.03(c).  Subject to Section 6.02, to the extent any

 

22

--------------------------------------------------------------------------------


 

Secured Letters of Credit shall have expired or been drawn upon, any excess
amounts in such Secured L/C Account shall be returned to the Borrower at the
Borrower’s request.

 

(h)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse such Issuing Bank hereunder for any and all drawings
under such Letter of Credit.  The Borrower hereby acknowledges that the Issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

SECTION 2.04.  Fees.

 

(a)           Facility Fee.  Subject to adjustment as provided in Section 2.22,
the Borrower agrees to pay to the Agent for the account of each Lender a
facility fee on the aggregate amount of such Lender’s Commitment from the date
hereof in the case of each Initial Lender and from the effective date specified
in the Assumption Agreement or in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date of such Lender at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2010, and on the
Termination Date of such Lender and on the date after the Termination Date of
such Lender on which all Revolving Credit Advances and L/C Obligations owing to
such Lender cease to be outstanding.

 

(b)           Letter of Credit Fees.

 

(i)            The Borrower shall pay to the Agent for the account of each
Lender in accordance with its Ratable Share a Letter of Credit fee (the “Letter
of Credit Fee”) for (A) the average daily aggregate Available Amount of all
Secured Letters of Credit issued and outstanding from time to time at a rate per
annum equal to 0.50% and (B) the average daily aggregate Available Amount of all
other Letters of Credit issued and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurodollar Rate Advances in effect from
time to time; provided that, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit (other than
a Secured Letter of Credit) as to which such Defaulting Lender has not provided
Cash Collateral satisfactory to the applicable Issuing Bank pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Ratable Shares allocable to such Letter of Credit pursuant to
Section 2.22(a)(iv), and to such Issuing Bank for its own account to the extent
of such Issuing Bank’s Fronting Exposure with the balance of such fee being
retained by the Borrower.  Letter of Credit Fees shall be (A) due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the Issuance of
such Letter of Credit, on the Termination Date and thereafter on the date that
any Letter of Credit expiring after the Termination Date ceases to be
outstanding and (B) computed on a quarterly basis in arrears.  In calculating
the Letter of Credit Fee, if there is any change in the Applicable Margin during
any quarter, the daily Available Amount under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.

 

(ii)           The Borrower shall pay directly to the applicable Issuing Bank
for its own account a fronting fee with respect to each Letter of Credit issued
by such Issuing Bank, at such rate and at such times as are separately agreed in
writing between the Borrower and such Issuing Bank.  In addition, the Borrower
shall pay directly to the applicable Issuing Bank for its own

 

23

--------------------------------------------------------------------------------


 

account the customary issuance, presentation, amendment and other processing
fees, and other standard out-of-pocket costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect as the Borrower and
such Issuing Bank shall agree.  Such customary fees and standard costs and
charges shall be reasonably documented and shall be due and payable promptly
upon receipt of an invoice and are nonrefundable.

 

(c)           Agent’s Fees.  The Borrower shall pay to the Agent for its own
account such fees as may from time to time be separately agreed between the
Borrower and the Agent.

 

SECTION 2.05.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof; provided
further that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.

 

SECTION 2.06.  Repayment of Revolving Credit Advances.

 

(a)           Revolving Credit Advances.  The Borrower shall repay to the Agent
for the account of each Lender on its Termination Date the aggregate principal
amount of the Revolving Credit Advances then outstanding and owing to such
Lender.

 

(b)           Letter of Credit Drawings.  The obligation of the Borrower to
reimburse drawings under any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof, including, without
limitation, pursuant to Section 8.12):

 

(i)            any lack of validity or enforceability of this Agreement, any
Revolving Credit Note, any Letter of Credit Application, any Letter of Credit or
any other agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)          the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

24

--------------------------------------------------------------------------------


 

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

 

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

 

(vii)         without prejudice to the other provisions of this Agreement, any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance by the applicable Issuing Bank with the Borrower’s instructions
with respect to such Letter of Credit or other irregularity with respect to such
Letter of Credit, the Borrower will promptly notify the applicable Issuing Bank.

 

In the event and to the extent that the provisions of any Letter of Credit
Application shall conflict with this Agreement, the provisions of this Agreement
shall govern (and in no event shall any provisions of any such Letter of Credit
Application regarding representations, warranties, covenants, events of default,
set-off rights or collateral be effective).

 

SECTION 2.07.  Interest on Revolving Credit Advances.

 

(a)           Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance owing to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

 

(ii)           Eurodollar Rate Advances.  During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the overdue and unpaid principal amount of each Revolving Credit Advance
owing to each Lender which is not paid when due whether at stated maturity, upon
acceleration or otherwise, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee, including any Letter of
Credit Fees, or other amount payable

 

25

--------------------------------------------------------------------------------


 

hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum (the “Default
Rate”) equal at all times to 2% per annum above the rate per annum required to
be paid on Base Rate Advances pursuant to clause (a)(i) above; provided,
however, that following acceleration of the Revolving Credit Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.

 

SECTION 2.08.  Interest Rate Determination.

 

(a)           If with respect to any determination of the Eurodollar Rate the
Agent determines (which determination shall be conclusive absent manifest error)
that BBA LIBOR will not be available on a Quotation Day using Reuters or another
commercially available source providing quotations of BBA LIBOR, the Agent shall
promptly request that each Reference Bank supply it with its Quoted Rate, and
the Eurodollar Rate to be used to determine the interest rate applicable to the
relevant Revolving Credit Borrowing, Conversion or continuation shall be the
average of the Quoted Rates supplied to the Agent by the Reference Banks.  If
the Agent makes such request and one or more Reference Banks fails to supply its
Quoted Rate to the Agent by 11:30 A.M. (London time) on a Quotation Day, the
applicable Eurodollar Rate shall (subject to Section 2.08(f)) be determined on
the basis of the Quoted Rates supplied by the remaining Reference Banks.  The
Agent shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(ii), and the rate, if any, furnished by each Reference Bank for the purpose of
determining the interest rate under Section 2.07(a)(ii).

 

(b)           If the Required Lenders reasonably determine that for any reason
in connection with any request for a Eurodollar Rate Loan or a Conversion
thereto or continuation thereof that (i) U.S. dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Advance, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Advance or
in connection with an existing or proposed Base Rate Advance, or (iii) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Advance does not adequately and fairly reflect the cost to such
Lenders of funding such Advance, the Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (A) the obligation of the Lenders to make or
maintain Eurodollar Rate Advances shall be suspended, and (B) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Agent (upon the instruction of the Required Lenders) revokes such notice. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, Conversion to or continuation of Eurodollar Rate Advance or,
failing that, will be deemed to have converted such request into a request for a
Revolving Credit Borrowing of Base Rate Advances in the amount specified
therein.

 

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any outstanding Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the Borrower and the Lenders and such Revolving
Credit Advances will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances.

 

(d)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000, such
Eurodollar Rate Advances shall automatically Convert into Base Rate Advances.

 

26

--------------------------------------------------------------------------------


 

(e)           If an Event of Default has occurred and is continuing and the
Required Lenders through the Agent so notify the Borrower, then, so long as such
Event of Default is continuing (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Eurodollar Rate Advances into, Eurodollar Rate Advances shall be
suspended.

 

(f)            Without limitation of the provisions of Section 2.08(b), if, with
respect to any Revolving Credit Borrowing, Conversion or continuation for which
the Eurodollar Rate is to be determined by reference to the Quoted Rates
supplied to the Agent by the Reference Banks in accordance with Section 2.08(a),
no Reference Banks supply the Agent with a Quoted Rate, then the Agent shall
give notice thereof to the Borrower and the Lenders in writing as promptly as
practicable thereafter, and the interest rate applicable to such Revolving
Credit Borrowing, Conversion or continuation shall be the Base Rate plus the
Applicable Margin.

 

SECTION 2.09.  Optional Conversion of Revolving Credit Advances.  The Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Revolving
Credit Borrowing into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be subject to Section 2.02(b) and no Conversion of any Revolving
Credit Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurodollar Rate Advances, the duration of the initial Interest Period
for each such Revolving Credit Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.10.  Prepayments of Revolving Credit Advances.  The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Borrowing, the Borrower shall be entitled to select the Eurodollar Rate
Borrowings to be prepaid and shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).

 

SECTION 2.11.  Increased Costs.

 

(a)           If any governmental authority shall have in effect at any time
during the term of this Agreement any reserve, liquid asset or similar
requirement with respect to any category of deposits or liabilities customarily
used to fund Eurodollar Rate Advances or by reference to which interest rates
applicable to Eurodollar Rate Advances are determined, and the result of such
requirement shall be to increase the cost to any Lender of making or maintaining
any Eurodollar Rate Advances (excluding for purposes of this Section 2.11 any
such increased costs resulting from (i) Indemnified Taxes or Other Taxes (in
both cases as to which Section 2.14 shall govern) and (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or by the foreign jurisdiction or state

 

27

--------------------------------------------------------------------------------


 

under the laws of which such Lender is organized or has its Applicable Lending
Office, or any political subdivision thereof) and such Lender shall have
requested, by notice to the Borrower and the Agent (which notice shall specify
the costs applicable to such Lender), compensation under this paragraph, then
the Borrower will pay to such Lender following delivery of such notice (until
the earlier of the date such Lender shall advise the Borrower that such
requirement is no longer in effect or the date such Lender shall withdraw such
request) such additional amounts as shall be necessary to compensate such Lender
for such increased costs;

 

(b)           If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) after the date hereof, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (in both cases as to which Section 2.14 shall govern), and (ii) changes in
the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or has its Applicable Lending Office, or any political
subdivision thereof) then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost;

 

(c)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the Issuance or maintenance of or participation in
the Letters of Credit, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder or to the
Issuance or maintenance of or participation in any Letters of Credit;

 

provided, however, that with respect to clauses (a), (b), and (c) above, before
delivering such notice or making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost or increase in capital and would not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender.  In the case of
clauses (b) and (c) above, a certificate as to such amounts, submitted to the
Borrower and the Agent by such Lender, shall constitute prima facie evidence of
the amounts required to be paid by the Borrower in respect thereof, absent
manifest error.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section 2.11 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the change in or in the interpretation of
law or regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore; provided further that, if
the change in or in the interpretation of law or regulation giving rise to such
increased costs

 

28

--------------------------------------------------------------------------------


 

or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or a Revolving Credit Advance
that bears interest at the rate set forth in Section 2.07(a)(i), as the case may
be, and (b) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.13.  Payments and Computations.

 

(a)           All payments to be made by the Borrower hereunder shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Unless otherwise expressly provided herein, the Borrower shall make
each payment or prepayment hereunder not later than 12:00 noon (New York City
time) on the day when due in U.S. Dollars to the Agent at the Agent’s Account in
same day funds.  The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.04(b) or (c), 2.11,
2.14 or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Assuming Lender becoming a Lender hereunder as a result of
a Commitment Increase pursuant to Section 2.18 or an extension of the
Termination Date pursuant to Section 2.19, and upon the Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Increase Date or Extension Date,
as the case may be, the Agent shall make all payments hereunder and under any
Revolving Credit Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender.  Upon its acceptance of an Assignment
and Assumption and recording of the information contained therein in the
Register pursuant to Section 8.07(e), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Revolving Credit Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)           All computations of interest based on the Base Rate (including at
such time as the Base Rate is determined by reference to the Eurodollar Rate)
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of interest based
on the Eurodollar Rate or in respect of facility fees and Letter of Credit Fees
shall be made by the Agent on the basis of a year of 360 days and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Each determination by the Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

29

--------------------------------------------------------------------------------


 

(c)           Whenever any payment hereunder or under the Revolving Credit Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest, fee or
commission, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(d)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment in full, the Agent may assume that the Borrower has made such payment in
full to the Agent on such date in accordance herewith and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

 

SECTION 2.14.  Taxes.

 

(a)           Any and all payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under the Revolving Credit Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by law to deduct any Indemnified
Taxes (including Other Taxes) from or in respect of any sum payable hereunder or
under any Revolving Credit Note or any other documents to be delivered hereunder
to any Lender or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Revolving Credit
Notes or any other documents to be delivered hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Revolving Credit Notes or any other documents to be
delivered hereunder (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of any Indemnified Taxes or Other Taxes
(including, without limitation, taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided, however, that the Borrower shall not be obligated to make payment to
any Lender in respect of penalties, interest and other similar liabilities
attributable to such Indemnified Taxes or Other Taxes if such penalties,
interest or other similar liabilities are reasonably attributable to the conduct
of, or any failure to act by, such Lender, except as permitted under this
Agreement.  This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor.  The
Lender or Agent requesting indemnification pursuant to this subsection (c) shall
provide the Borrower with evidence

 

30

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Borrower documenting the payment by the Lender or
Agent of such taxes for which they are requesting indemnification pursuant to
this subsection (c).

 

(d)           Within 30 days after receiving written request from the Agent
following the payment of any Indemnified Taxes or Other Taxes, the Borrower
shall furnish to the Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing the payment of such
Indemnified Taxes or Other Taxes to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.

 

(e)           Each Lender (or Assignee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Agent (or, in the case of a participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI
or Form W-8IMY (together with any applicable underlying IRS forms), or, in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code with respect to
payments of “portfolio interest”, a certificate to the effect that such Non-U.S.
Lender is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (ii) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or (iii) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code and the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and any Revolving Credit Note.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any participant, on or before the date such participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Agent.  In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the Borrower and the Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this Section that
such Non-U.S. Lender is not legally able to deliver.

 

(f)            For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

 

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such Indemnified Taxes or Other Taxes that it
may thereafter be entitled to and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

31

--------------------------------------------------------------------------------


 

(h)           If the Agent or any Lender determines, in its sole discretion,
that it is entitled to a refund or credit with respect to any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14 it shall pay over such refund or credit to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Agent or such Lender and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund); provided, that the
Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund (plus any interest imposed
by the relevant governmental authority) to such governmental authority. This
paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or L/C Obligations
owing to it (other than pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of
its Ratable Share of payments on account of the Revolving Credit Advances or L/C
Obligations obtained by all the Lenders, such Lender shall notify the Agent of
such fact and forthwith purchase from the other Lenders such participations or
subparticipations in the Revolving Credit Advances or L/C Obligations owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.21, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Advances
or subparticipations in L/C Obligations to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section 2.15 shall apply).  The Borrower agrees that any
Lender so purchasing a participation or subparticipation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off provided in
Section 8.05) with respect to such participation or subparticipation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation or subparticipation.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Agent, any Issuing Bank or any Lender, or the Agent, any Issuing Bank or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and each Issuing Bank severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  The obligations of the Lenders and the Issuing Banks
under clause (ii) of the preceding sentence

 

32

--------------------------------------------------------------------------------


 

shall survive the payment in full of all obligations owing under this Agreement
or any Revolving Credit Note and the termination of this Agreement.

 

SECTION 2.16.  Evidence of Debt.

 

(a)           The Revolving Credit Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business.  Entries made in good faith in the
accounts or records maintained by the Agent and each Lender shall be conclusive
absent manifest error of the amount of the Revolving Credit Advances made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error.  Upon the request of any Lender made through the Agent, the
Borrower shall execute and deliver to such Lender (through the Agent) a
Revolving Credit Note, which shall evidence such Lender’s Revolving Credit
Advances in addition to such accounts or records.  Each Lender may attach
schedules to its Revolving Credit Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error.

 

SECTION 2.17.  Use of Proceeds.  The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for general corporate purposes of the Borrower and its Subsidiaries,
including commercial paper back up, not in contravention of this Agreement or
any Revolving Note.

 

SECTION 2.18.  Increase in the Aggregate Commitments.

 

(a)           The Borrower may, at any time after the Effective Date and prior
to the Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitments be increased (with, at the Borrower’s
option and subject to the agreement of an Issuing Bank (not to be unreasonably
withheld or delayed), a proportionate increase in the Letter of Credit Facility)
by an amount of $10,000,000 or an integral multiple of $10,000,000 in excess
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $1,500,000,000 and (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date the applicable conditions set forth in Section 3.02 shall be satisfied.

 

(b)           The Agent shall promptly notify one or more Lenders (as requested
by the Borrower) of a request by the Borrower for a Commitment Increase, which
notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which the
applicable Lenders wishing to participate in the Commitment Increase must commit
to an increase in the amount of their respective Revolving Credit Commitments
(the “Commitment Date”).  Each applicable Lender that is willing to participate
in such requested Commitment Increase (each an

 

33

--------------------------------------------------------------------------------


 

“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment.  If the applicable Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the applicable Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Agent.

 

(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the applicable Lenders are
willing to participate in the requested Commitment Increase.  If the aggregate
amount by which the applicable Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Borrower may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the applicable Lenders as
of the applicable Commitment Date; provided, however, that the Revolving Credit
Commitment of each such Eligible Assignee shall be in an amount of $20,000,000
or an integral multiple of $1,000,000 in excess thereof.

 

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.18(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:

 

(i)            (A) certified copies of resolutions of the Board of Directors or
committee thereof of the Borrower or the Executive Committee of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for the Borrower (which may be in-house
counsel), in substantially the form of Exhibit E hereto;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

 

(e)           On the Increase Date, if any Revolving Credit Advances are then
outstanding, the Borrower shall borrow from all or certain of the Lenders and/or
(subject to compliance by the Borrower with Section 8.04(c)) prepay Revolving
Credit Advances of all or certain of the Lenders such that, after giving effect
thereto, the Revolving Credit Advances (including, without limitation, the Types
and Interest Periods thereof) shall be held by the Lenders (including for such
purposes the Increasing Lenders and the Assuming Lenders) ratably in accordance
with their respective Revolving Credit Commitments.  On and after each Increase
Date, the Ratable Share of each Lender’s participation in Letters of Credit and

 

34

--------------------------------------------------------------------------------


 

in Revolving Credit Advances from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.

 

SECTION 2.19.  Extension of Termination Date.

 

(a)           At least 60 days but not more than 90 days prior to any
anniversary of the Effective Date, the Borrower, by written notice to the Agent,
may request an extension of the Termination Date in effect at such time by one
year from its then scheduled expiration (which request may be conditioned on a
minimum level of Revolving Credit Commitments from Consenting Lenders and
Assuming Lenders).  The Agent shall promptly notify each Lender of such request,
and each Lender shall in turn, in its sole discretion, not later than 30 days
prior to such anniversary date, notify the Borrower and the Agent in writing as
to whether such Lender will consent to such extension.  If any Lender shall fail
to notify the Agent and the Borrower in writing of its consent to any such
request for extension of the Termination Date at least 30 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request.  The Agent shall notify the Borrower not
later than 25 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.

 

(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Section 3.02 shall be satisfied.  If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Revolving Credit Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Revolving Credit Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.06, shall survive the Termination Date
for such Lender as to matters occurring prior to such date.  It is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

 

(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than ten days prior to
the Extension Date of the amount of the Non-Consenting Lenders’ Revolving Credit
Commitments for which it is willing to accept an assignment.  If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Revolving Credit Commitments in an aggregate amount that exceeds the amount of
the Revolving Credit Commitments of the Non-Consenting Lenders, such Revolving
Credit Commitments shall be allocated among the Consenting Lenders willing to
accept such assignments in such amounts as are agreed between the Borrower and
the Agent.  If after giving effect to the assignments of Revolving Credit
Commitments described above there remains any Revolving Credit Commitments of
Non-Consenting Lenders, the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Revolving Credit Commitment
and all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Revolving
Credit Commitment of any

 

35

--------------------------------------------------------------------------------


 

such Assuming Lender as a result of such substitution shall in no event be less
than $20,000,000 unless the amount of the Revolving Credit Commitment of such
Non-Consenting Lender is less than $20,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

 

(i)            any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Revolving Credit Advances, if any, of such Non-Consenting Lender
plus (B) any accrued but unpaid facility fees owing to such Non-Consenting
Lender as of the effective date of such assignment;

 

(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 8.07(b) for such
assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.06, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least five Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitment.  Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Revolving Credit Commitments in effect immediately prior to the
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Section 3.02, the
Termination Date then in effect shall be extended for the additional one year
period as described in subsection (a) of this Section 2.19, and all references
in this Agreement, and in the Revolving Credit Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended.  Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.  On and after each
Extension Date, the Ratable Share of each Lender’s participation in Letters of
Credit and in L/C Obligations shall be calculated after giving effect to the
Revolving Credit Commitments of the Lenders after the occurrence of such
Extension Date.

 

SECTION 2.20.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.11 or notifies the Agent under Section 2.12 that the making of
Eurodollar Rate Advances would

 

36

--------------------------------------------------------------------------------


 

be unlawful, or if the Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender or fails to approve
any amendment to this Agreement which is approved by the Required Lenders, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 8.07), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the assignee is not a Lender, the
Borrower shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolving Credit
Advances, accrued interest thereon, accrued fees and all other amounts then due
and payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments at the time of such assignment.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.21.  Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the occurrence of an Event of
Default that is continuing, at the request of the Agent with the consent of the
Required Lenders, or at the request of the Required Lenders, as contemplated by
Section 6.02, the Borrower shall, immediately pay to the Agent in same day funds
at the office of the Agent set forth on Schedule 8.02 for deposit in the Cash
Collateral Account, an amount equal to the then outstanding amount of all such
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
promptly upon the request of the Agent or an Issuing Bank, the Borrower shall
deliver to the Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.22(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America (the “Cash
Collateral Account”).  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the Agent, for
the benefit of the Agent, the Issuing Banks and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.21(c).  If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the Agent, pay
or provide to the Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.21 or
Sections 2.03, 2.22 or 6.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

37

--------------------------------------------------------------------------------


 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 8.07)) or (ii) there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral which the Borrower
shall have furnished pursuant to Section 6.02 shall not be released during the
continuance of an Event of Default (and following application as provided in
this Section 2.21 may be otherwise applied in accordance with Section 6.03), and
(y) any Lender providing Cash Collateral and an Issuing Bank, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

SECTION 2.22.  Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 8.05), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank hereunder; third, if so determined by the Agent or requested by
any Issuing Bank, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Revolving Credit Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Credit Advance under this Agreement; sixth, to the payment of any amounts owing
to the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any Issuing Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction, provided that if
(A) such payment referred to in this clause “eighth” is a payment of the
principal amount of any Revolving Credit Advance in respect of which that
Defaulting Lender has not fully funded its appropriate share and (B) such
Revolving Credit Advances were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, or such Revolving Credit Advances were
made pursuant to Section 2.03(c), such payment shall be applied solely to pay
the Revolving Credit Advances of all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Revolving Credit Advances of that
Defaulting Lender.  Any payments, prepayments or other amounts paid or

 

38

--------------------------------------------------------------------------------


 

payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (A) shall be entitled to
receive any facility fee pursuant to Section 2.04(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) aggregate outstanding amount of the Revolving Credit Advances funded by it
and (2) its Ratable Share of the stated amount of Letters of Credit for which
such Defaulting Lender has provided Cash Collateral pursuant to
Section 2.22(a)(ii) (and the Borrower shall (x) be required to pay to each
Issuing Bank the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (y) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (B) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(b).

 

(iv)          Reallocation of Ratable Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit (other than Secured
Letters of Credit) pursuant to Section 2.03, the “Ratable Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists (provided that such reallocation
shall occur when the applicable Default or Event of Default has been cured or
waived); and (B) after giving effect to any such allocation, the sum of (1) the
aggregate outstanding amount of Revolving Credit Advances owing to that
non-Defaulting Lender, plus (2) the amount of L/C Obligations of that
non-Defaulting Lender shall not exceed the Revolving Credit Commitment of that
non-Defaulting Lender.

 

(v)           Non-Pro Rata Commitment Reduction.  During any period in which a
Lender is a Defaulting Lender, the Borrower may (in its discretion) apply all or
any portion to be specified by the Borrower of any optional reduction of unused
Commitments under Section 2.06 to the unused Commitments of any one or more
Defaulting Lenders specified by the Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 2.06.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Agent, and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Revolving Credit Advances of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Ratable Shares (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

39

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

 

(a)           Except as disclosed in the Public Filings, there shall have
occurred no Material Adverse Change since December 31, 2009.

 

(b)           The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date, and the Agent shall have confirmed to
the Borrower in writing that the Effective Date has occurred.

 

(c)           The Borrower shall have paid all accrued fees and expenses of the
Agent, the Joint Lead Arrangers, and the Lenders (including the accrued fees and
expenses of counsel to the Agent) that have been invoiced at least two Business
Days prior to the proposed Effective Date.

 

(d)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:

 

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and

 

(ii)           No event has occurred and is continuing that constitutes a
Default.

 

(e)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

 

(i)            The Revolving Credit Notes to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

 

(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Revolving Credit Notes, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Revolving Credit
Notes.

 

(iii)          A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Revolving Credit Notes and
the other documents to be delivered hereunder.

 

(iv)          One or more favorable opinions of counsel to the Borrower,
substantially in the form of Exhibit D hereto and as to such other matters as
any Lender through the Agent may reasonably request.

 

40

--------------------------------------------------------------------------------


 

(f)            The Borrower shall have terminated the commitments (or such
commitments shall have been terminated in accordance with their terms), and paid
in full all Debt, interest, fees and other amounts then due and payable, under
the Five Year Credit Agreement dated as of June 10, 2005, among the Borrower,
the lenders and agents parties thereto and Citicorp USA, Inc., as administrative
agent and each of the Lenders that is a party to such credit facility hereby
waives, upon execution of this Agreement the requirement of prior notice under
such credit facility relating to the termination of commitments thereunder.

 

SECTION 3.02.  Conditions Precedent to Each Revolving Credit
Borrowing, Issuance, Commitment Increase and Extension of the Termination Date. 
The obligation of each Lender to make a Revolving Credit Advance (other than a
Revolving Credit Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Revolving Credit Borrowing, the
obligation of each Issuing Bank to issue a Letter of Credit, each Commitment
Increase and each extension of the Termination Date pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Revolving Credit Borrowing or such Issuance,
such Commitment Increase or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Letter of Credit Application, request for Commitment
Increase, request for extension of the Termination Date and the acceptance by
the Borrower of the proceeds of such Revolving Credit Borrowing or such Issuance
shall constitute a representation and warranty by the Borrower that on the date
of such Revolving Credit Borrowing, such Issuance, such Commitment Increase or
such extension of the Termination Date such statements are true):

 

(a)           the representations and warranties contained in Section 4.01
(except, in the case of Revolving Credit Borrowings or Issuances, the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f) thereof) are correct in all material respects on and as of such
date, before and after giving effect to such Revolving Credit Borrowing, such
Issuance, such Commitment Increase or such extension of the Termination Date and
to the application of the proceeds therefrom, as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date;

 

(b)           no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, such Issuance, such Commitment Increase or such
extension of the Termination Date or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(c)           the Borrower is in pro forma compliance with Section 5.03(a) and
Section 5.03(b) on and as of such date after giving effect to such Revolving
Credit Borrowing and to the application of proceeds therefrom, such Commitment
Increase or such extension of the Termination Date.

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 

41

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)           The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota, (ii) has all
corporate powers and authority required to carry on its business as now
conducted and (iii) has all licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where the failure to
have any such license, authorization, consent or approval could not reasonably
be expected to have a Material Adverse Effect.  Each of the Borrower and each
Significant Subsidiary is duly qualified as a foreign corporation, licensed and
in good standing in each jurisdiction where qualification or licensing is
required by the nature of its business or the character and location of its
property, business or customers, where the failure to be so qualified, licensed
and/or in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Revolving Credit Notes to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene the Borrower’s charter or by-laws, (ii) violate any
law, rule, regulation, order, writ, judgment, decree, determination or award
applicable to the Borrower if such violation could reasonably be expected to
have a Material Adverse Effect or (iii) violate or constitute a default under
any contractual restriction binding on or affecting the Borrower if such
violation or default could reasonably be expected to have a Material Adverse
Effect or subject the Lenders, Agent or the Joint Lead Arrangers to liability.

 

(c)           No authorization or approval, and no notice to or filing with, any
governmental authority or regulatory body or any other Person is required for
the due execution, delivery and performance by the Borrower of this Agreement or
the Revolving Credit Notes to be delivered by it, except for those that have
been duly obtained, taken, given or made and are in full force and effect and
except to the extent the failure to get any such authorization or approval or
give any such notice or make any such filing could not be reasonably expected to
have a Material Adverse Effect.

 

(d)           This Agreement has been, and each of the Revolving Credit Notes to
be delivered by it when delivered hereunder will have been, duly executed and
delivered by the Borrower.  This Agreement is, and each of the Revolving Credit
Notes when delivered hereunder will be, the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, (ii) the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

(e)           Except as disclosed on Schedule 4.01(e), (i) the Consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2009, and
the related Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal year then ended, accompanied by an opinion of
KPMG LLP, independent public accountants, and (ii) the Consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2010, which set forth
the financial condition of the Borrower and is Subsidiaries, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer

 

42

--------------------------------------------------------------------------------


 

or chief accounting officer of the Borrower, copies of which have been furnished
to each Lender, fairly present in all material respects, subject, in the case of
said balance sheet as at March 31, 2010, and said statements of income and cash
flows for the three months then ended, to year-end audit adjustments and the
absence of certain notes, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates, all in accordance with GAAP.  Except as otherwise disclosed in the Public
Filings, since December 31, 2009, there has been no Material Adverse Change.

 

(f)            There is no pending or, to the knowledge of the Borrower,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, under any Environmental Law, affecting the Borrower or any
of its Subsidiaries before any court, governmental agency or arbitrator that
(i) except as disclosed in the Public Filings, could be reasonably likely to
have a Material Adverse Effect, and there shall have been no additional claim
made in respect of any action, suit, investigation, litigation or proceeding
disclosed in the Public Filings that could be reasonably likely to have a
Material Adverse Effect (except if such additional claim is disclosed in the
Public Filings) or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Revolving Credit Note or the
consummation of the transactions contemplated hereby.

 

(g)           (i) The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock that would result
in or otherwise cause a violation of Regulation U with respect to any extensions
of credit made by a Lender under this Agreement.

 

(ii) The Borrower will not use the proceeds of any Revolving Credit Advance in
any manner that would result in or otherwise cause of violation of Regulation U
with respect to any extensions of credit made by a Lender under this Agreement.

 

(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(i)            Borrower and each of its Subsidiaries is in compliance with all
applicable laws, rules, regulations and orders, including, without limitation,
compliance with ERISA and Environmental Laws, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except to the extent that failure
to so comply would not reasonably be expected to have a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property that, if unpaid, might by law become a Lien or charge upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its

 

43

--------------------------------------------------------------------------------


 

property (other than Permitted Liens); provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim (x) that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained or (y) the non-payment of which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as the
Borrower shall from time to time determine, based on its experience and
knowledge of the industry, are of a character usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates; provided, however, that
the Borrower and its Subsidiaries may self-insure to the extent consistent with
prudent business practice.

 

(d)           Preservation of Corporate Existence, Etc.  (i) Preserve and
maintain its corporate existence (other than pursuant to any transaction
permitted under Section 5.02(b)), (ii) cause each of its Significant
Subsidiaries to preserve and maintain its corporate existence (other than
pursuant to any merger or consolidation of a Significant Subsidiary with any
other Person) except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (iii) take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

(e)           Visitation Rights.  Without limitation of Section 8.08, at any
reasonable time and from time to time during normal business hours, permit the
Agent at the request of any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

 

(f)            Keeping of Books.  Except as disclosed on Schedule 4.01(e), the
Borrower will keep proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets of the
Borrower, and reported on a consolidated basis in accordance with GAAP.

 

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted) except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(h)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, except for transactions between or among the Borrower and/or its
Subsidiaries.

 

(i)            Reporting Requirements.  Furnish to the Lenders:

 

(i)            as soon as available and in any event within 45 days after the
end of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of

 

44

--------------------------------------------------------------------------------


 

income and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer or chief accounting officer of the Borrower as having
been prepared in accordance with GAAP and certificates of the chief financial
officer or chief accounting officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, after
notification of a request for an amendment as contemplated under Section 1.03, a
statement of reconciliation conforming such financial statements to Fixed GAAP;
provided further that the Borrower shall only be required to provide any such
statement of reconciliation with respect to the initial quarter in which any
such change in GAAP occurs and only if an amendment has not been agreed upon
prior to the date the compliance certificate referred to above is delivered
pursuant to this clause (i);

 

(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion by
KPMG LLP or other independent public accountants of nationally recognized
standing and, in addition, the Borrower will provide a certificate of its chief
financial officer or chief accounting officer setting forth in reasonable detail
the calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03,
after notification of a request for an amendment as contemplated under
Section 1.03, a statement of reconciliation conforming such financial statements
to Fixed GAAP; provided further that the Borrower shall only be required to
provide any such statement of reconciliation with respect to the initial quarter
in which any such change in GAAP occurs and only if an amendment has not been
agreed upon prior to the date the compliance certificate referred to above is
delivered pursuant to this clause (ii);

 

(iii)          as soon as possible and in any event within five days after any
senior officer becomes aware or should have become aware of the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer or chief accounting officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

 

(iv)          promptly after the sending or filing thereof, copies of all
reports and registration statements that the Borrower or any Subsidiary files
with the SEC;

 

(v)           such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

Reports, financial statements and other information required to be delivered by
Borrower pursuant to clauses (i), (ii), (iii), (iv) and (v) of this subsection
(i) shall be deemed to have been delivered on the date on which the Borrower
posts such reports, financial statements or other information on its website on
the Internet at www.travelers.com, at www.sec.gov or at such other website
identified by the Borrower in a notice to the Agent and the Lenders and that is
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such information to any Lender promptly upon request of
such Lender through the Agent and provided

 

45

--------------------------------------------------------------------------------


 

further that the Lenders shall be deemed to have received such information on
the date such information is posted at the website pursuant to this sentence.

 

(j)            Use of Proceeds.  Use the proceeds of any Revolving Credit
Advance for general corporate purposes, including commercial paper backup, not
in contravention of this Agreement or any Revolving Credit Note.

 

SECTION 5.02.  Negative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will not:

 

(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired (other than Unrestricted
Margin Stock), other than:

 

(i)            Permitted Liens,

 

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,

 

(iii)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,

 

(iv)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

 

(v)           Liens arising in connection with capital lease obligations;
provided, however, that no such Lien shall extend to or cover any property or
assets other than the property and assets subject to such capital lease
obligations,

 

(vi)          Liens arising in connection with repurchase agreements, reverse
purchase agreements and other similar agreements for the purchase, sale or loan
of securities, in each case in the ordinary course of business; provided that no
such Lien shall extend to or cover any property or assets other than the
securities subject thereto,

 

(vii)         Liens on accounts or notes receivable (whether such accounts or
notes receivable constitute accounts, instruments, chattel paper or general
intangibles) and other related assets, and sales or discounts on the foregoing,
arising solely in connection with the securitization thereof (whether in one
transaction or in a series of transactions); provided that no such Lien shall
extend

 

46

--------------------------------------------------------------------------------


 

to or cover any property or assets other than the receivables and related assets
subject to such securitization,

 

(viii)        Liens on Invested Assets pursuant to trust, letter of credit or
other security arrangements in connection with Reinsurance Agreements or Primary
Policies;

 

(ix)           other Liens securing Debt and other obligations in an aggregate
principal amount, which, together with, without duplication, all other Liens
permitted by clauses (iv) through (viii) above and this clause (ix), secures
Debt and other obligations in an aggregate principal amount at the time such
Debt or other obligations are incurred not to exceed 15% of the Net Worth of the
Borrower and its Subsidiaries on a consolidated basis as of the last day of the
immediately preceding fiscal period for which financial statements have been
delivered,

 

(x)            the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby, and

 

(xi)           any Lien on any asset of St. Paul Fire securing a reimbursement
obligation arising from the issuance of a letter of credit for the account of
St. Paul Fire (or one of its Affiliates) in the ordinary course of business.

 

(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, except that (i) the Borrower may
merge or consolidate with or into any other Person so long as (A) the Borrower
is the surviving corporation or, (B) if it is not the surviving entity, (x) the
surviving entity shall have assumed all of the obligations of the Borrower under
this Agreement pursuant to documentation reasonably satisfactory to the Agent
and shall thereafter be deemed to be the Borrower for all purposes hereunder,
(y) immediately following the closing date of such consolidation or merger, the
surviving entity shall have senior long-term unsecured debt ratings from at
least two nationally recognized rating agencies that are at least equal to the
Borrower’s ratings immediately preceding the closing date of such consolidation
or merger, but in any event such rating shall not be lower than BBB- by S&P or
lower than Baa3 by Moody’s, and (z) the surviving entity shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, and (ii) and the Borrower may
convey, transfer, lease or otherwise dispose of all or substantially all of its
assets to any other Person, so long as (A) such other Person shall have assumed
all of the obligations of the Borrower under this Agreement pursuant to
documentation reasonably satisfactory to the Agent and shall thereafter be
deemed to be the Borrower for all purposes hereunder (B) immediately following
the closing date of such consolidation or merger, the acquiring entity shall
have senior long-term unsecured debt ratings from at least two nationally
recognized rating agencies that are at least equal to the Borrower’s ratings
immediately preceding the closing date of such conveyance, but in any event no
such rating shall be lower than BBB- by S&P or lower than Baa3 by Moody’s,
transfer, lease or disposition and (C) the acquiring entity shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof; provided that, in all cases,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP or statutory accounting
principles.

 

47

--------------------------------------------------------------------------------


 

(d)           Use of Proceeds.  Use the proceeds of any Revolving Credit Advance
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, to the extent that such use of the proceeds would
result in or otherwise cause a violation of Regulation U.

 

SECTION 5.03.  Financial Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will:

 

(a)           Tangible Net Worth.  Maintain, as of the end of each fiscal
quarter as calculated in each compliance certificate delivered pursuant to
Section 5.01(i)(i) and (ii), or, in the case of Section 3.02(c), as of the date
of and after giving effect to any Revolving Credit Borrowing and to the
application of proceeds therefrom, any Commitment Increase or any extension of
the Termination Date, an excess of Consolidated Net Worth over goodwill and
other intangible assets of not less than (i) $16,100,000,000 minus (ii) 70.0% of
the aggregate amount of repurchases of capital stock of the Borrower consummated
by the Borrower since March 31, 2010; provided that the amount subtracted
pursuant to this clause (ii) shall not exceed $1,750,000,000.

 

(b)           Leverage Ratio.  Maintain, as of the end of each fiscal quarter as
calculated in each compliance certificate delivered pursuant to
Section 5.01(i)(i) and (ii), a ratio of Total Consolidated Debt to the sum of
Total Consolidated Debt plus Consolidated Net Worth of not greater than 0.40 to
1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Revolving
Credit Advance when the same becomes due and payable; or the Borrower shall fail
to pay any interest on any Revolving Credit Advance or, to the extent any L/C
Obligation is not deemed to be converted to a Revolving Credit Borrowing under
the last sentence of Section 2.03(c)(i), any Unreimbursed Amount or make any
other payment of fees or other amounts payable under this Agreement or any
Revolving Credit Note within three Business Days after the same becomes due and
payable; or

 

(b)           Any representation or warranty made by the Borrower (or any of its
officers) herein or in any Revolving Credit Note shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (h) or (i)(iii), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender,
provided that it shall not be an Event of Default for a failure to provide a
notice of Default under Section 5.01(i)(iii) with respect to a Default under
clause (ii) of this Section until the day which is 30 days after any senior
officer becomes aware or should have become aware of the occurrence of such
Default at which time the failure to provide such notice shall be an Event of
Default; or

 

48

--------------------------------------------------------------------------------


 

(d)           (i) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount or, in the case of a Hedge Agreement, net amount, of at least
$100,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue (A) after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt and (B) for two Business Days following receipt by Borrower of notice of
such failure to pay when due and payable; or (ii) the Borrower or any of its
Subsidiaries shall fail to observe, perform or comply with any other agreement
or condition relating to any such Debt other than, with respect to Debt
consisting of any Hedge Agreements, termination events or similar events
pursuant to the terms of such Hedge Agreements, and such failure shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such failure to observe, conform or comply is to
accelerate the maturity of such Debt or declare such Debt due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)           The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

 

(f)            Judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment following a failure of the Borrower
or any of its Subsidiaries to pay the amount of such order and such proceedings
shall remain unstayed for 10 consecutive Business Days or (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing before or after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower (“Continuing Directors”) shall cease for any reason
(other

 

49

--------------------------------------------------------------------------------


 

than due to death or disability) to constitute a majority of the board of
directors of the Borrower; provided, however that individuals (x) appointed by a
majority of the remaining members of the board of directors of the Borrower or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Borrower and thereafter elected as directors by the
shareholders of the Borrower, shall constitute Continuing Directors; or

 

(h)           The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liabilities relating to any Plans as a result of
one or more of the following:  (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan within the meaning of Part 1 of Subtitle E of Title IV
of ERISA; or (iii) the reorganization (within the meaning of Section 4241 of
ERISA) or the termination of a Multiemployer Plan pursuant to Section 4041A or
4042 of ERISA, which in the case of clause (i), (ii) and (iii) individually or
in the aggregate would have a Material Adverse Effect; or

 

(i)            (i) any insurance commissioner or any other state insurance
regulatory official shall intervene through legal proceedings and assume control
of any portion of the business of the Borrower or any Significant Subsidiary, or
(ii) any insurance commissioner or any State insurance regulatory official shall
initiate any legal proceeding not dismissed or stayed within 90 days, with a
view toward intervening, in the control of a portion of the business of the
Borrower or any Significant Subsidiary, which actions in the foregoing clauses
(i) or (ii) could be reasonably expected to result in a Material Adverse Effect
with respect to the Borrower and its Significant Subsidiaries, taken as a whole;
provided that the provisions of clauses (i) and (ii) shall not include normal
regulatory practices, including the review and approval of rates and forms,
market conduct examinations, financial examinations, and other routine
examinations conducted in the ordinary course of business with respect to the
Borrower and its Significant Subsidiaries;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances (other than
Revolving Credit Advances to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Revolving Credit Advances, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Revolving Credit Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Revolving Credit
Advances (other than Revolving Credit Advances to be made by an Issuing Bank or
a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters
of Credit shall automatically be terminated and (B) the Revolving Credit
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, require that the
Borrower provide Cash Collateral pursuant to the terms of Section 2.21;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective without further act of the Agent
or any Lender.  If at any time thereafter the Agent determines that the funds
held in the Secured L/C Account and the Cash Collateral Account are less than
the then outstanding amount of all

 

50

--------------------------------------------------------------------------------


 

L/C Obligations, then the Borrower will, forthwith upon demand by the Agent, pay
to the Agent, as additional funds, which the Agent determines to be free and
clear of any right and claim, which additional funds shall be deposited and held
in the Secured L/C Account or the Cash Collateral Account, as appropriate, an
amount equal to the excess of (a) such then outstanding amount of all L/C
Obligations over (b) the total amount of funds, if any, then held in the Secured
L/C Account and the Cash Collateral Account.

 

SECTION 6.03.  Application of Funds.  After the exercise of remedies provided
for in Sections 6.01 or 6.02 (or after the Revolving Credit Advances have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 6.02), any amounts received on account of the amounts owing
under this Agreement or any Revolving Credit Note shall, subject to the
provisions of Sections 2.03(g), 2.21 and 2.22, be applied by the Agent in the
following order:

 

First, to payment of that portion of the obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable under this Agreement or other writing to the Agent in its capacity as
such;

 

Second, to payment of that portion of the obligations constituting amounts
payable pursuant to the second sentence of Section 8.04(a) to the Lenders and
the Issuing Banks (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Banks), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Borrowings and
other obligations, ratably among the Lenders and the Issuing Banks in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the obligations constituting unpaid
principal of the Revolving Credit Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to payment of that portion of the obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable pursuant to clause Second above) payable under
this Agreement to the Lenders and the Issuing Banks (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Banks and
amounts payable under Section 2.13), ratably among them in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.21;

 

Last, the balance, if any, after all of the obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Subject to Sections 2.03(c) and 2.22, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  Subject to Section 2.03(g), amounts deposited in the Secured L/C Account
with respect to Secured Letters of Credit shall be applied to satisfy drawings
under such

 

51

--------------------------------------------------------------------------------


 

Secured Letters of Credit as the occur.  After the exercise of remedies provided
for in Sections 6.01 or 6.02, if any amount remains on deposit in the Cash
Collateral Account or the Secured L/C Account after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other obligations, if any, in the order set forth above.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Revolving
Credit Notes), the Agent shall not be required to exercise any discretion (other
than such discretion as is delegated to the Agent under the terms of this
Agreement, together with such powers as are reasonably incidental thereto) or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary, under the circumstances), and such instructions shall be binding
upon all Lenders and all holders of Revolving Credit Notes; provided, however,
that the Agent shall not be required to take any action that, in its opinion or
in the opinion of counsel to the Agent, exposes the Agent or its Affiliates and
their officers, directors, employees, agents and advisors to personal liability
or that is contrary to this Agreement or applicable law.  The Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.  The provisions of this Article are
solely for the benefit of the Agent, the Lenders, and the Issuing Banks, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

SECTION 7.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
Lender that made any Revolving Credit Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or 2.19, as the
case may be, or an Assignment and Assumption entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of the Borrower; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other instrument or document furnished pursuant
hereto; (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by electronic message, Internet website posting, telecopier, or
other distribution) believed by it to be genuine and signed or sent by the
proper party or parties and may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the

 

52

--------------------------------------------------------------------------------


 

proper Person, and shall not incur any liability for relying thereon;
(viii) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower, a Lender, or an Issuing Bank; (ix) shall not
be responsible for the contents of any certificate, report, or other document
delivered hereunder or in connection herewith; (ix) shall not be responsible for
the satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Agent; it being understood that in determining compliance with any condition
hereunder to the making of a Revolving Credit Advance or the Issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Revolving Credit Advance or the Issuance of such letter of
Credit.  The Agent may consult with legal counsel, independent accountants, and
other experts selected by it, as well as the Borrower and its representatives,
and shall not be liable to the Lenders or the Issuing Banks for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants, or experts.

 

SECTION 7.03.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Revolving
Credit Note by or through any one or more sub-agents appointed by the Agent. 
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective officers,
directors, employees, agents and advisors.  The exculpatory provisions of this
Article VII shall apply to any such sub-agent and to the respective officers,
directors, employees, agents and advisors of the Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

SECTION 7.04.  Rights as a Lender  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any Subsidiary or
Affiliate thereof, all as if such Person were not the Agent and without any duty
to account therefor to the Lenders.  The Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Agent.

 

SECTION 7.05.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.06.  Indemnification.

 

(a)           The Lenders agree to indemnify the Agent (to the extent not
reimbursed by the Borrower), ratably according to the respective principal
amounts of the Revolving Credit Advances (and any participations in Letter of
Credit) then owed to each of them (or if no Revolving Credit Advances are

 

53

--------------------------------------------------------------------------------


 

at the time outstanding, ratably according to the respective amounts of their
Revolving Credit Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.06 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

 

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement, any Revolving Credit Note, or any action taken or omitted by such
Issuing Bank hereunder or in connection herewith; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct. 
Without limitation of the foregoing, each Lender agrees to reimburse any such
Issuing Bank promptly upon demand for its Ratable Share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount.  Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.06 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Revolving Credit Notes.  Each of the Agent and each Issuing Bank agrees to
return to the Lenders their respective Ratable Shares of any amounts paid under
this Section 7.06 that are subsequently reimbursed by the Borrower.

 

SECTION 7.07.  Successor Agent.

 

(a)           The Agent may resign at any time by giving written notice thereof
to the Lenders, the Issuing Banks, and the Borrower and may be removed at any
time with cause by the Required Lenders.  Upon any such resignation or removal,
the Required Lenders shall have the right to appoint a successor Agent with the
consent, if no Event of Default has occurred and is continuing, of the Borrower,
which consent shall not be unreasonably withheld or delayed.  If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a

 

54

--------------------------------------------------------------------------------


 

commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000; provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Agent shall be discharged from its duties and obligations
hereunder and under any Revolving Credit Note and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring or retired Agent, and the retiring or retired Agent shall be
discharged from its duties and obligations under this Agreement (if not already
discharged therefrom as provided above in this Section 7.07(a)).  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement. The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under any Revolving Credit
Note, the provisions of this Article VII and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective officers, directors, employees, agents and advisors in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Agent.

 

(b)           Any resignation by the Person then acting as Agent pursuant to
this Section 7.07 shall also constitute, in the sole discretion of such Person,
its resignation as an Issuing Bank with respect to any Letters of Credit issued
after the date of such resignation.  Upon the acceptance of a successor’s
appointment as Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
Issuing Bank, (ii) the resigning Issuing Bank shall be discharged from all of
its respective duties and obligations hereunder or under any Revolving Credit
Note, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning Issuing Bank
to effectively assume the obligations of the resigning Issuing Bank with respect
to such Letters of Credit.

 

SECTION 7.08.  Other Agents.  Each Lender hereby acknowledges that no
documentation agent or any other Lender designated as any “Agent” on the cover
page hereof or in the preamble hereto (other than Bank of America in its
capacity as Agent) shall have any powers, duties, or responsibilities under this
Agreement, except in its capacity, as applicable, as the Agent, a Lender, or an
Issuing Bank hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing, signed by the Required Lenders, and the Borrower, and notice of such
amendment or waiver shall be provided to the Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, do
any of the following:  (a) waive any of the conditions specified in
Section 3.01, (b) extend or increase the Commitments of the Lenders (or
reinstate any Commitment terminated pursuant to Section 6.01), other than
increases of Commitments as provided in Section 2.18

 

55

--------------------------------------------------------------------------------


 

and extensions of Commitments as provided in Section 2.19, (c) reduce the
principal of, or rate of interest on, any Revolving Credit Advance or (subject
to clause (iii) of the last proviso in this Section 8.01) any fees or other
amounts payable hereunder or under any Revolving Credit Note, (d) change
Section 6.03 in a manner that would alter the ratable sharing of payments
required thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or
“Default Rate” or to waive any obligation of the Borrower to pay Default
Interest or interest or Letter of Credit Fees at the Default Rate; (e) postpone
any date fixed by this Agreement or the Revolving Credit Notes for any payment
or mandatory prepayment of principal, interest, fees, or other amounts due to
the Lenders hereunder or under the Revolving Credit Notes, other than extensions
of the Termination Date as provided in Section 2.19; (f) change the percentage
of the Revolving Credit Commitments or of the aggregate unpaid principal amount
of the Revolving Credit Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(g) release any of the collateral in the Secured L/C Account, the Cash
Collateral Account or other collateral pledged pursuant to this Agreement, other
than releases in accordance with the terms hereof; or (h) amend this
Section 8.01; and provided further that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Revolving Credit Note; (ii) no amendment, waiver or
consent shall, unless in writing and signed by each Issuing Bank adversely
affected thereby in addition to the Lenders required above to take such action,
affect the rights or obligations of such Issuing Bank in its capacity as such
under this Agreement; and (iii) any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

SECTION 8.02.  Notices, Etc.

 

(a)           All notices and other communications provided for hereunder shall
be either (x) in writing (including telecopier communication) and mailed,
emailed, telecopied or delivered; provided that the foregoing, with respect to
electronic communication, shall not apply to notices to the Borrower, to any
Lender or any Issuing Bank pursuant to Article II if the Borrower, such Lender
or such Issuing Bank, as applicable, has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication or (y) as
and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, to the address, telecopier number,
electronic mail address or telephone number specified on Schedule 8.02 or such
other address(es) as shall be designated by the Borrower in a written notice to
the Agent; if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire; and
if to Agent or an Issuing Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 8.02; or,
as to the Agent, at such other address as shall be designated by such party in a
written notice to the Borrower and the other parties and, as to each other
party, at such other address as shall be designated by such party in a written
notice to the Borrower and the Agent, provided that materials required to be
delivered pursuant to Section 5.01(i)(i), (ii), (iii), (iv) or (v) shall, at the
option of the Borrower, be delivered to the Agent as specified in Section 5.01
or 8.02(b).  All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by overnight courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four (4) Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has

 

56

--------------------------------------------------------------------------------


 

been confirmed by telephone; (D) if delivered by email, upon confirmation of
receipt (provided that if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient), except that notices and communications to the Agent pursuant
to Article II, III or VII shall not be effective until received by the Agent;
and (E) other than notices delivered pursuant to Section 5.01, if posted to an
Internet or intranet website, upon the deemed receipt by the intended recipient
at its e-mail address as described in the foregoing clause (D) of notification
that such notice or communication is available and identifying the website
address therefore.  Delivery by telecopier or other electronic imaging means of
an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 

(b)           So long as Bank of America or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii), (iii),
(iv) and (v) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at jessica.l.torres@baml.com. 
The Borrower agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Revolving Credit Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”).

 

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agent or any of its officers, directors,
employees, agents and advisors (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

57

--------------------------------------------------------------------------------


 

SECTION 8.03.  No Waiver; Remedies.  No failure by any Lender, any Issuing Bank
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any Revolving
Credit Note, the authority to enforce rights and remedies hereunder and under
any Revolving Credit Note against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Agent in accordance with
Section 6.01 for the benefit of all the Lenders and the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under any Revolving Credit Note, (b) each
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank, as the case may be) hereunder and under
any Revolving Credit Note, (c) any Lender from exercising setoff rights in
accordance with Section 8.05 (subject to the terms of Section 2.14), (d) one or
more Lenders appointed by the Required Lenders from exercising such lawful
rights and remedies hereunder and under any Revolving Credit Note, as the
Required Lenders may direct, in the event the Agent shall have been directed by
the Required Lenders in writing to exercise such rights and remedies and shall
have refused to do so, (e) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to the Borrower under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors; and provided, further, that if at any time
there is no Person acting as Agent hereunder and under any Revolving Credit
Note, then (i) the Required Lenders shall have the rights otherwise ascribed to
the Agent pursuant to Section 6.01 and (ii) in addition to the matters set forth
in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

SECTION 8.04.  Costs; Expenses; and Indemnification.

 

(a)           The Borrower agrees to pay promptly all reasonable costs and
expenses of the Agent in connection with the preparation, syndication,
execution, delivery, administration, modification and amendment of this
Agreement, the Revolving Credit Notes and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and expenses of
one counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement.  The Borrower
further agrees to pay promptly all costs and expenses of the Agent and the
Lenders, if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Revolving
Credit Notes and the other documents to be delivered hereunder, including,
without limitation, fees and expenses of one counsel for the Agent and the
Lenders (including in connection with the enforcement of rights under this
Section 8.04(a)), unless the Agent and the Lenders have conflicting interests
that cannot reasonably be represented by one counsel, in which case such
expenses shall include the reasonable fees and disbursements of no more than
such number of counsels as are necessary to represent such conflicting
interests).  All references in this clause (a) to fees and expenses shall be
deemed to refer to invoiced and reasonably documented out-of-pocket fees and
expenses.

 

(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their respective Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, penalties, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of counsel
(limited in the case of

 

58

--------------------------------------------------------------------------------


 

legal fees and expenses to the reasonable fees and expenses of one counsel to
the Indemnified Parties unless the Indemnified Parties have conflicting
interests that cannot reasonably be represented by one counsel, in which case
such expenses shall include the reasonable fees and disbursements of no more
than such number of counsels as are necessary to represent such conflicting
interests)) incurred by or asserted or awarded against any Indemnified Party, in
each case by a third party and arising out of or in connection with or by reason
of any investigation, litigation or proceeding (or preparation of a defense in
connection therewith) with respect to the Revolving Credit Notes, this
Agreement, the arrangement or syndication of this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Revolving Credit Advances or Letters of Credit, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct or the gross
negligence or willful misconduct of such Indemnified Party’s controlled
Affiliates or its or their officers, directors or employees.  Each party hereto
agrees not to assert any claim for special, indirect, consequential or punitive
damages against the Agent, any Lender, the Borrower, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to the Revolving
Credit Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Revolving Credit Advances,
provided that this sentence shall not relieve the Borrower from any of its
obligations hereunder, including, without limitation any of its indemnification
obligations set forth in this Agreement.  All references in this clause (b) to
fees and expenses shall be deemed to refer to invoiced and reasonably documented
out-of-pocket fees and expenses.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Credit Advance,
as a result of a payment or Conversion pursuant to Section 2.08(d) or (e), 2.10
or 2.12, acceleration of the maturity of the Revolving Credit Notes pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Revolving Credit
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(b), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Revolving Credit Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Revolving Credit
Notes.

 

SECTION 8.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) and (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Agent to declare the Revolving Credit Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and any Revolving
Credit Note held by such Lender which are then due and payable.  Each Lender
agrees promptly to notify the Borrower after any such set-off and application,
provided that the

 

59

--------------------------------------------------------------------------------


 

failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

 

SECTION 8.06.  Binding Effect; Integration .  This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.  Upon
the effectiveness of this Agreement, the reimbursement and indemnification
obligations of the Borrower in the seventh and eighth paragraphs of the
Commitment Letter and the representations, warranties and covenants of the
Borrower in the sixth paragraph of the Commitment Letter shall automatically be
terminated and be superseded by the applicable provisions of this Agreement.

 

SECTION 8.07.  Assignments and Participations.

 

(a)           No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 8.07, (ii) by way of participation
in accordance with the provisions of subsection (f) of this Section 8.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (h) of this Section 8.07 (and any other attempted
assignment or transfer by any Lender shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in subsection (f) of this
Section 8.07 and, to the extent expressly contemplated hereby, the respective
officers, directors, employees, agents and advisors of each of the Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Each Lender may and, if demanded by the Borrower in accordance
with Section 2.20, upon at least five Business Days’ notice to such Lender and
the Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, the Revolving Credit Advances owing
to it, its participations in Letters of Credit and the Revolving Credit Note or
Revolving Credit Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Revolving Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower pursuant to this Section 8.07(b) shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(b) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Revolving Credit

 

60

--------------------------------------------------------------------------------


 

Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vi) the consent of the Issuing Banks (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding), and (vii) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Assumption, together
with an Administrative Questionnaire from any assignee that is not a Lender, and
any Revolving Credit Note subject to such assignment and a processing and
recordation fee of $3,500 payable by the assignor or the Eligible Assignee, as
applicable, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (viii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Section 2.11, 2.14 and 8.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations (other than its obligations
under Section 8.05 to the extent any claim thereunder relates to an event
arising prior to such assignment) under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(c)           By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Assumption, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender, including providing such documentation as is
required under Section 2.14(e).

 

(d)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit

 

61

--------------------------------------------------------------------------------


 

Notes subject to such assignment, the Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(e)           The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Assumption delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Revolving Credit Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(f)            Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Revolving Credit Advances
owing to it and any Revolving Credit Note or Revolving Credit Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, including, without limitation, any obligations with respect to
taxes and indemnities, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Revolving Credit Note for all purposes of
this Agreement, (iv) the Borrower, the Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Revolving
Credit Note, or any consent to any departure by the Borrower therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Revolving Credit Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Revolving Credit Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

 

(g)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender and the Borrower shall be a named third party
beneficiary under such confidentiality agreement executed by such assignee or
participant or proposed assignee or participant.

 

(h)           Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Revolving Credit Notes or
other obligations under this Agreement (the “Participant Register”), provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower or any other Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Revolving Credit Advance or its other obligations under this Agreement or
any Revolving Credit Note) except to the extent that such disclosure is
necessary to establish that the Revolving Credit

 

62

--------------------------------------------------------------------------------


 

Advances or such other obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Revolving
Credit Advances owing to it and any Revolving Credit Note or Revolving Credit
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board.

 

SECTION 8.08.  Confidentiality.  Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors in connection with the
performance of this Agreement with the Agent or such Lender being responsible
for compliance by the Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors with the provisions of this
Section 8.08 and, as contemplated by Section 8.07(g), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating
banks, banking or other financial institutions or self-regulatory body and
(d) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder.  The Agent and the Lenders shall use Confidential Information solely
for the purposes contemplated by this Agreement and shall not use such
information for any other purpose, including using such information in
connection with trading in the securities of the Borrower and or its Affiliates.

 

SECTION 8.09.  Governing Law.  This Agreement and the Revolving Credit Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.11.  Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Revolving Credit Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  The Borrower hereby
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 8.02.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or the Revolving Credit Notes in the courts of any jurisdiction.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying

 

63

--------------------------------------------------------------------------------


 

of venue of any suit, action or proceeding arising out of or relating to this
Agreement or the Revolving Credit Notes in any New York State or federal court. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

SECTION 8.12.  No Liability of the Issuing Banks.  Subject to the next sentence,
the Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither an Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

 

SECTION 8.13.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Revolving Credit
Note), the Borrower acknowledges and agrees that: (a)(i) the arranging and other
services regarding this Agreement provided by the Agent, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, on the
one hand, and the Agent, the Arrangers and the Lenders, on the other hand,
(ii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by any Revolving Credit
Note; (b)(i) each of the Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower and (ii) neither the Agent nor any of the
Arrangers nor any of the Lenders has any obligation to the Borrower with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in any Revolving Credit Note; and (iii) the Agent, the
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, and neither the Agent nor any of the Arrangers nor any of the Lenders
has any obligation to disclose any of such interests to the Borrower.

 

SECTION 8.14.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any Revolving Credit Note or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and shall terminate
when no Revolving Credit Advance shall remain unpaid, no Letter of Credit is
outstanding and no Lender shall have any Commitment hereunder.

 

SECTION 8.15.  Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law

 

64

--------------------------------------------------------------------------------


 

October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the Act. 
The Borrower shall, promptly following a request by the Agent or any Lender,
provide all documentation and other information that the Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

SECTION 8.16.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Revolving Credit Notes or
the actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

THE TRAVELERS COMPANIES, INC., as Borrower

 

 

 

 

 

By:

/s/ Jay S. Benet

 

 

Name:

Jay S. Benet

 

 

Title:

Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Maria Olivo

 

 

Name:

Maria Olivo

 

 

Title:

Executive Vice President and Treasurer

 

Signature Page to
The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Aamir Saleem

 

 

Name:

Aamir Saleem

 

 

Title:

Vice President

 

Signature Page to
The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and Issuing Bank

 

 

 

 

 

By:

/s/ John Kushnerick

 

 

Name:

John Kushnerick

 

 

Title:

Vice President

 

Signature Page to
The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Maureen Maroney

 

 

Name:

Maureen Maroney

 

 

Title:

Vice President

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mike Murray

 

 

Name:

Mike Murray

 

 

Title:

Executive Director

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kimberly Shaffer

 

 

Name:

Kimberly Shaffer

 

 

Title:

Managing Director

 

Signature Page to
The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Evan Glass

 

 

Name:

Evan Glass

 

 

Title:

Vice President

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Alicia Borys

 

 

Name:  Alicia Borys

 

 

Title:  Assistant Vice President

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ John S. McGill

 

 

Name:

        John S. McGill

 

 

Title:

        Director

 

 

 

 

 

 

 

By:

/s/ Robert Chesley

 

 

Name:

        Robert Chesley

 

 

Title:

        Director

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:  Mark Walton

 

 

Title:  Authorized Signatory

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Lawrence M. Karp

 

 

Name:

Lawrence M. Karp

 

 

Title:

Senior Vice President

 

 

 

 

Address:

452 Fifth Avenue

 

 

New York, NY 10018

 

 

 

 

Attention:

Lawrence Karp

 

Telephone:

212-525-3803

 

Facsimile:

212-642-1864

 

 

 

 

Email Address:

 

lawrence.karp@us.hsbc.com

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------

 


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

Name:  Ryan Vetsch

 

 

Title:  Vice President

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:  Irja R. Otsa

 

 

Title:  Associate Director

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:  Mary E. Evans

 

 

Title:  Associate Director

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

 

 

By:

/s/ Adim Offurum

 

 

Name:  Adim Offerum

 

 

Title:  Vice President

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Tim Stephens

 

 

Name:

Tim Stephens

 

 

Title:

Director

 

Signature Page to

The Travelers Companies Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01 — Lender Commitments

 

Lender

 

Percentage

 

Commitment

 

Bank of America, N.A.

 

11.500000000

 

$

115,000,000

 

Citibank N.A.

 

11.500000000

 

$

115,000,000

 

JPMorgan Chase Bank, N.A.

 

11.500000000

 

$

115,000,000

 

Wells Fargo Bank, National Association

 

11.500000000

 

$

115,000,000

 

U.S. Bank National Association

 

10.000000000

 

$

100,000,000

 

Barclays Bank PLC

 

6.000000000

 

$

60,000,000

 

Deutsche Bank AG New York Branch

 

6.000000000

 

$

60,000,000

 

Goldman Sachs Bank USA

 

6.000000000

 

$

60,000,000

 

HSBC Bank USA, N.A.

 

6.000000000

 

$

60,000,000

 

Morgan Stanley Bank, N.A.

 

6.000000000

 

$

60,000,000

 

UBS Loan Finance LLC

 

6.000000000

 

$

60,000,000

 

The Bank of New York Mellon

 

4.000000000

 

$

40,000,000

 

Royal Bank of Canada

 

4.000000000

 

$

40,000,000

 

TOTAL

 

100.000000000

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------

 


 

Schedule 4.01(e) - Accounting Matters

 

1.              On July 23, 2004, the Borrower announced that it was seeking
guidance from the staff of the Division of Corporation Finance of the SEC with
respect to the appropriate purchase accounting treatment for certain second
quarter 2004 adjustments totaling $1.63 billion ($1.07 billion after-tax). The
Borrower recorded these adjustments as charges in its consolidated statement of
income in the second quarter of 2004. Through an informal comment process, the
staff of the Division of Corporation Finance subsequently asked for further
information, which the Borrower provided. Specifically, the staff asked for
information concerning the Borrower’s adjustments to certain of The St. Paul
Companies, Inc.’s (“SPC’s”) insurance reserves and reserves for reinsurance
recoverables and premiums due from policyholders, and how those adjustments may
relate to SPC’s reserves for periods prior to the merger of SPC and Travelers
Property Casualty Corp. (“TPC”). After reviewing the staff’s questions and
comments and discussions with the Borrower’s independent auditors, the Borrower
continues to believe that its accounting treatment for these adjustments is
appropriate. If, however, the staff disagrees, some or all of the adjustments
may not be recorded as charges in the Borrower’s consolidated statement of
income, thereby increasing net income for the second quarter and full year 2004
and increasing shareholders’ equity at December 31, 2004 and at the end of each
succeeding calendar year through December 31, 2009, and at March 31, 2010, in
each case by the approximate after-tax amount of the change. The effect on
tangible shareholders’ equity (adjusted for the effects of deferred taxes
associated with goodwill and other intangible assets) at each date would not be
material.  Increases to goodwill and deferred tax liabilities would be reflected
on the Borrower’s balance sheet at April 1, 2004, either due to purchase
accounting or adjustment of SPC’s reserves prior to the merger of SPC and TPC.
On May 3, 2006, the Borrower received a letter from the Division of Enforcement
of the SEC (the Division) advising the Borrower that it is conducting an inquiry
relating to the second quarter 2004 adjustments and the April 1, 2004 merger
between SPC and TPC.  The Borrower cooperated with the Division’s requests for
information.

 

2.              Other comments from the SEC or any other Governmental Authority
or third party that the Borrower may receive from time to time that do not
result from material non-compliance with GAAP, and any other immaterial
non-compliance with GAAP.

 

--------------------------------------------------------------------------------


 

Schedule 5.02(a) - Existing Liens

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.02 — Notice Information

BORROWER’S OFFICE, AGENT’S OFFICE, AND ISSUING BANK’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

The Travelers Companies, Inc.

485 Lexington Avenue, 8th Floor

New York, NY 10017

Attention: Treasurer

Fax Number: 917-778-7033

Telephone: 860 277-8330

Email: molivo@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AND TO

 

The Travelers Companies, Inc.

485 Lexington Avenue, 8th Floor

New York, NY 10017

Attention: Corporate Secretary

Fax Number: 866-825-3699

Telephone: 917-778-6828

Email: mfurman@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AGENT:

 

Agent’s Office
(for payments and requests for credit extensions):
Bank of America, N.A.
2001 Clayton Road, Building B
CA4-702-02-25:
Concord, CA  94520
Attention:  Jessica Popejoy
Telephone:  925-675-8139
Telecopier:  888-969-9232
Electronic Mail:  jessica.l.torres@baml.com
Account No.:  3750836479
Ref:  The Travelers Companies, Inc.
ABA# 026009593

 

--------------------------------------------------------------------------------


 

Other Notices as Agent:

 

Bank of America, N.A.
Agency Management
1455 Market Street
CA5-701-05-19:
San Francisco, CA  94103
Attention:  Aamir Saleem
Telephone:  415-436-2769
Telecopier:  415-503-5089
Electronic Mail:  aamir.saleem@baml.com

 

ISSUING BANK:

 

Bank of America, N.A.
Trade Operations-Pennsylvania
1 Fleet Way
PA6-580-02-30:
Scranton, PA  18507
Attention:  Michael A. Grizzanti
Telephone:  570-330-4214
Telecopier:  800-755-8743
Electronic Mail:  michael.a.grizzanti@baml.com

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

 

U.S.$                                    

 

Dated:                               , 201   

 

FOR VALUE RECEIVED, the undersigned, THE TRAVELERS COMPANIES, INC., a Minnesota
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) of such Lender the principal
sum of U.S.$[amount of the Lender’s Commitment in figures] or, if less, the
aggregate principal amount of the outstanding and unpaid amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Three Year
Credit Agreement dated as of June 10, 2010 among the Borrower, the Lender and
certain other lenders parties thereto, Citicorp USA Inc., JPMorgan Chase Bank,
N.A., and Wells Fargo Bank, National Association, as syndication agents, Banc of
America Securities LLC, Citigroup Global Markets Inc., J.P. Morgan Securities
Inc., and Wells Fargo Securities, LLC, as joint lead arrangers, and Bank of
America, N.A., as an issuer of letters of credit and as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined) and
outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, as Agent, at the Agent’s Account, in same day
funds.  Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Bank of America, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

2001 Clayton Road, Building B

CA4-702-02-25

Concord, CA  94520

Attention:  Jessica Popejoy

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Travelers Companies, Inc., refers to the Three Year Credit
Agreement, dated as of June 10, 2010 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Citicorp
USA, Inc., JPMorgan Chase Bank, N.A., and Wells Fargo Bank, National
Association, as syndication agents, Banc of America Securities LLC, Citigroup
Global Markets Inc., J.P. Morgan Securities Inc., and Wells Fargo Securities,
LLC, as joint lead arrangers, and Bank of America, N.A., as a letter of credit
issuer and as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                              , 201  .

 

(ii)           The Type of Revolving Credit Advances comprising the Proposed
Revolving Credit Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is $                              .

 

[(iv)         The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is            month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)          the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof) are correct in all
material respects, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

--------------------------------------------------------------------------------


 

(B)           no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and

 

(C)           the Borrower is and will be in pro forma compliance with
Sections 5.03(a) and 5.03(b) of the Credit Agreement on and as of such date
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom.

 

 

Very truly yours,

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement (including, without limitation, the participations in
Letters of Credit held by the Assignor) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.            
Assignor[s]:                                                              

 

 

2.            
Assignee[s]:                                                              

 

 

--------------------------------------------------------------------------------

(2)

 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)

 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(4)

 

Select as appropriate.

(5)

 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower(s):          The Travelers Companies, Inc.

 

4.             Administrative Agent:        Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:                Three Year Credit Agreement
dated as of June 10, 2010 among the Borrower, the Lender and certain other
lenders parties thereto, Citicorp USA, Inc., JPMorgan Chase Bank, N.A., and
Wells Fargo Bank, National Association, as syndication agents, Banc of America
Securities LLC, Citigroup Global Markets Inc., J.P. Morgan Securities Inc., and
Wells Fargo Securities, LLC, as joint lead arrangers, and Bank of America, N.A.,
as an issuer of letters of credit and as Agent for the Lenders.

 

6.             Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate Amount of
Revolving Credit
Commitment for all
Lenders(8)

 

Amount of
Revolving Credit
Commitment
Assigned

 

Percentage
Assigned of
Revolving Credit
Commitment(9)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.            Trade Date:                                     ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(6)

 

List each Assignor, as appropriate.

(7)

 

List each Assignee, as appropriate.

(8)

 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

(9)

 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------

 


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and](10) Accepted:

 

BANK OF AMERICA, N.A., as

  Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](11)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)

 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

(11)

 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Banks) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 8.07(b) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(i)(i) and (ii) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (ii) confirms that it is an Eligible Assignee, and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an

 

4

--------------------------------------------------------------------------------


 

executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

(IN-HOUSE)

 

June 10, 2010

 

To each of the Lenders parties

to the Credit Agreement dated

as of June 10, 2010

among The Travelers Companies, Inc.,

said Lenders and Bank of America N.A.,

as Agent for said Lenders, and

to Bank of America N.A., as Agent

 

The Travelers Companies, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Article III of the Three-Year
Credit Agreement, dated as of June 10, 2010 (the “Credit Agreement”), among The
Travelers Companies, Inc. (the “Borrower”), the Lenders parties thereto, Banc of
America Securities LLC, Citigroup Global Markets Inc., J.P. Morgan Securities
Inc. and Wells Fargo Securities, LLC, as joint lead arrangers, and Bank of
America, N.A., as administrative agent for said Lenders. Terms defined in the
Credit Agreement are used herein as therein defined.

 

I am an attorney licensed to practice law in the State of Minnesota, and I am
also the Deputy Corporate Secretary of the Borrower. I am aware of the
negotiation, execution and delivery of the Credit Agreement.

 

In that connection, I have examined or caused members of the Borrower’s legal
department to examine:

 

(1)           The Credit Agreement;

 

(2)           The documents furnished by the Borrower pursuant to Article III of
the Credit Agreement;

 

(3)           The Amended and Restated Articles of Incorporation of the Borrower
and all amendments thereto (the “Charter”);

 

(4)           The bylaws of the Borrower and all amendments thereto (the
“Bylaws”); and

 

(5)           A certificate of the Secretary of State of Minnesota, dated
June 9, 2010, attesting to the continued corporate existence and good standing
of the Borrower in that State.

 

--------------------------------------------------------------------------------


 

I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Borrower, certificates of public officials
and of officers of the Borrower, and agreements, instruments and other
documents, as I have deemed necessary as a basis for the opinions expressed
below. As to questions of fact material to such opinions, I have relied upon
certificates of the Borrower or its officers or of public officials.  I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.

 

My opinions expressed below are limited to the law of the State of Minnesota and
the Federal law of the United States.

 

Based upon, and subject to, the foregoing, I am of the following opinion:

 

1.             The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota.

 

2.             The execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes, and the consummation of the transactions
contemplated thereby by the Borrower, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
violate (i) the Charter or the Bylaws or (ii) any law, rule or regulation
applicable to the Borrower if, in the case of (ii), such violation could
reasonably be expected to have a Material Adverse Effect.  The Credit Agreement
has been, and the Notes when executed will be, duly executed and delivered on
behalf of the Borrower.

 

3.             To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against the Borrower before any court,
governmental agency or arbitrator that purport to affect the legality, validity,
binding effect or enforceability of the Credit Agreement or any of the Notes or
the consummation of the transactions contemplated thereby.

 

 

Very truly yours,

 

 

 

Wendy C. Skjerven

 

Deputy Corporate Secretary

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

(SIMPSON THACHER
& BARTLETT LLP)

 

June 10, 2010

 

Bank of America, N.A., as Administrative
     Agent under the Credit Agreement, as hereinafter
     defined (the “Administrative Agent”)

 

and

 

The Lenders listed on Schedule I hereto

 

Re:                       Three Year Credit Agreement dated as of June 10, 2010
(the “Credit Agreement”) among The Travelers Companies, Inc., a Minnesota
corporation (the “Company”), the lending institutions identified in the Credit
Agreement (the “Lenders”) and the Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the following documents: (i) the Credit Agreement and
(ii) the Revolving Credit Notes delivered to the Lenders on the date hereof (the
Revolving Credit Notes, together with the Credit Agreement, collectively the
“Credit Documents”).  Unless otherwise indicated, capitalized terms used but not
defined herein shall have the respective meanings set forth in the Credit
Agreement.  This opinion is furnished to you pursuant to Section 3.01(e)(iv) of
the Credit Agreement.

 

We have examined the following:

 

(i)            the Credit Agreement, signed by the Company and by the
Administrative Agent and the Lenders; and

 

(ii)           the Revolving Credit Notes, signed by the Company.

 

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents of public
officials and of officers and representatives of the Company, and have made such
other investigations, as we have deemed relevant and necessary in connection
with the opinions hereinafter set forth.  In such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity

 

--------------------------------------------------------------------------------


 

to original documents of all documents submitted to us as duplicates or
certified or conformed copies and the authenticity of the originals of such
latter documents.  In addition, we have relied as to certain matters of fact
upon the representations made in the Credit Documents.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

 

1.             The execution and delivery of the Credit Agreement by the
Company, its borrowings in accordance with the terms of the Credit Agreement and
performance of its payment obligations thereunder will not result in any
violation of, assuming that proceeds of borrowings will be used in accordance
with the terms of the Credit Agreement, any Federal or New York statute or any
rule or regulation issued pursuant to any New York or Federal statute.

 

2.             Assuming that each of the Credit Documents is a valid and legally
binding obligation of each of the parties thereto other than the Company and
assuming that  (a) the Company is validly existing and in good standing under
the laws of Minnesota, and has duly authorized, executed and delivered the
Credit Documents in accordance with its organizational documents, (b) execution,
delivery and performance by the Company of the Credit Documents do not violate
the laws of the State of Minnesota or any other applicable laws (excepting the
law of the State of New York and the federal laws of the United States),
(c) execution, delivery and performance by the Company of the Credit Documents
do not constitute a breach or violation of any agreement or instrument which is
binding upon the Company and (d) the Company is not an “investment company”
within the meaning of, and subject to regulation under, the Investment Company
Act of 1940, as amended, each Credit Document constitutes the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

3.             The execution and delivery of the Credit Agreement by the Company
and the making of the Loans under the Credit Agreement will not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

4.             The Company is not an “investment company” within the meaning of,
and subject to regulation under, the Investment Company Act of 1940, as amended.

 

Our opinion in paragraph 2 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(i)            the effect of any provision of the Credit Documents which is
intended to permit modification thereof only by means of an agreement in writing
signed by the parties thereto;

 

2

--------------------------------------------------------------------------------


 

(ii)           the effect of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

 

(iii)          the effect of any provision of the Credit Documents imposing
penalties or forfeitures;

 

(iv)          the enforceability of any provision of the Credit Documents to the
extent that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and

 

(v)           the effect of any provision of the Credit Documents relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

 

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the City and State of New York, we note the limitations of 28 U.S.C. §§ 1331
and 1332 on subject matter jurisdiction of the Federal courts.  In connection
with the provisions of the Credit Documents which relate to forum selection
(including, without limitation, any waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under
NYCPLR § 510 a New York State court may have discretion to transfer the place of
trial, and under 28 U.S.C. § 1404(a) a United States District Court has
discretion to transfer an action from one Federal court to another.

 

With respect to matters of the laws of the State of Minnesota, we understand
that you are relying on the opinion of Wendy C. Skjerven, Deputy Corporate
Secretary of the Company dated the date hereof.

 

We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.

 

This opinion letter is rendered to you in connection with the above described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion may be
furnished to, but not relied upon by (i) any person that purchases an interest
or a participation in the Commitments or Loans, (ii) any auditor or regulatory
authority having jurisdiction over a Lender and (iii) any other person pursuant
to court order or judicial process.

 

 

Very truly yours,

 

 

 

 

 

SIMPSON THACHER & BARTLETT LLP

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE LENDERS

 

Bank of America, N.A.

Citibank, N.A.

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

U.S. Bank National Association

Barclays Bank PLC

Deutsche Bank AG New York Branch

Goldman Sachs Bank USA

HSBC Bank USA, N.A.

Morgan Stanley Bank, N.A.

UBS Loan Finance LLC

The Bank of New York Mellon

Royal Bank of Canada

 

4

--------------------------------------------------------------------------------

 